 DECISIONS OF NATIONAL LABOR RELATIONS BOARD269Rainey Security Agency,Inc.andJoyce HaynesForce One, Inc.andJoyce HaynesRainey Security Agency,Inc. and Force One, Inc.andInternationalUnion,United Plant GuardWorkers of America(UPGWA)Independent Guards and Watchmen of AmericaandTheresaM.BurchandBrianCleary. Cases 7-CA-20131, 7-CA-20132, 7-CA-20436, 7-CB-5370, and 7-CA-541525 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 16 August 1983 Administrative Law JudgeBernardRies issued the attached decision. Re-spondents Rainey Security Agency, Inc. (Rainey)and Independent Guards and Watchmen of Amer-ica (Respondent Union) filed exceptions and sup-porting briefs' to which the General Counsel filedan answering brief The General Counsel also filedcross-exceptions and a supporting brief.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-ings, findings,2 and conclusions as modified3 and toadopt the recommended Order as modified.Rainey and Respondent Union have excepted tothe judge's findings that Respondent Union violat-ed Section 8(b)(1)(A) by failing to make reasonablyavailable to Rainey's Michigan employees the in-formation, advice, and assistance to which theywere entitled; by failing to make available to em-1Respondent Union has requested oral argument The request isdenied as the iecord, exceptions, and briefs adequately present the issuesand the positions of the parties2Respondents have excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings3The judge found, and we agree, that Rainey violated Sec 8(a)(1), (2),and (3) of the Act by presenting to applicants for employment, and re-quiring them to sign, Respondent Union's dues-deduction forms, by rec-ognizing and entering into a collective-bargaining relationship with Re-spondent Union which did not represent an uncoerced majority of Michi-gan employees, and by agreeing to and thereafter enforcing a union-secu-rity clause in such circumstancesWe also agree with the judge's findingsthat Respondent Union violated Sec 8(a)(1)(A) and (2) by accepting rec-ognition from and entering into a collective-bargaining relationship withRainey when Respondent Union did not represent an uncoerced majorityof Michigan employees and by agreeing to and enforcing a union-securityclause in these circumstancesHowever, we find nothing so unusualabout the facts of this case as to warrant the imposition of other than atraditional remedy with respect to the Respondents' liability regardingthe reimbursement of initiation fees and membership duesHermet, Inc ,222 NLRB 29 at fn 1 (1976) Thus, we hold Rainey and RespondentUnion jointly and severally liable for the violations found above and shallmodify the recommended Order accordinglyployees requested copies of the parties' collective-bargaining contract and the Union's constitutionand bylaws; and by failing to process and arrangefor the representation of grievances initiated byemployeesDon Mekoliavitch and Brian Cleary.We find merit in these exceptions.The facts are fully set forth in the judge's deci-sion. In summary, in February 1981 Rainey andRespondent Union entered into a collective-bar-gaining contract effective 1 January 1981-1 Janu-ary 1982 and automatically renewable thereafter.The contract contains a geographically unrestricted"Recognition"clauserecognizingRespondentUnion as the exclusive representative of all Rain-ey's security and investigative employees and aunion-security clause requiring new employees tobecome union members within 30 days. On 24 Sep-tember 1981 the Chicago-based Rainey was award-ed a contract, effective 1 October 1981, to provideguard services for certain Michigan Federal facili-ties.On 1 October 1981 Rainey and RespondentUnion executed an amendment to their existingcontract providing for certain benefits and wagerates for Michigan employees, allegedly based on areceipt of cards from a majority of Michigan em-ployees authorizing IGWA to act as their exclusiverepresentative. Following execution of this amend-ment,Respondent Union had little contact withthese employees.4 Although some employees re-ceivedmembership cards showing RespondentUnion's name and its Chicago address and tele-phone number, other employees had difficultyidentifying who their union representative was andhow to contact the Union, obtaining such informa-tion from other employees. Eventually, employees,confused or concerned about their union represen-tation, began telephoning union headquarters. Someemployees spoke to Bradley directly. However,some who telephoned received no answer, whileothers reached an answering service and were toldto leave a message.5 On 9 January 1982, in appar-ent response to the filing of several unfair laborpractice charges against Rainey and RespondentUnion, Bradley held a meeting in Detroit at which4 In late October 1981 Respondent Union's president Bradley personal-ly approached Detroit-based employee Burch and asked her to become aunion steward, a position Burch declined5Employee Mekohavitch, however, testified that in November andDecember 1981 he made at least three calls to Bradley and had no diffi-culty reaching him Employee Burch testified that Bradley returned anOctober telephone call with reasonable promptness, but then failed toreturn a December call Employee Henderson testified that she madethree or four calls and reached an answering service, but left no mes-sagesEmployee McClusky, who testified he had difficulty reachingBradley in an effort to discuss a day's suspension, nonetheless attributedhis eventual receipt of a day's pay to union intervention Similarly, em-ployee Childress testified that he had sought Respondent Union'sassist-ance regarding a position for which he had applied and thereafter, havingbeen informed by the Union that he had the job, obtained the position274 NLRB No. 41 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDanumberof employees complained about theUnion and working conditions. Although therewere no specific or formal requests for the parties'contract or the Union's constitution and bylaws,employees generally indicated that they wanted tosee these documents.6 Also at that meeting, em-ployee Haynes agreed to act as "the liaison personbetween Detroit and Chicago" and thereafter laterreceived a copy of the collective-bargaining agree-ment.Several months later, again in apparent re-sponse to the filing of additional unfair labor prac-tice charges, Bradley held an employeemeeting;however, apparently owing to an error regardingthe datein notices sentto employees, only two em-ployees attended. One of these, Childress, agreedto act as union steward and notices of his appoint-ment were thereafter mailed to employees.During this time, two employees sought to filegrievanceswith Respondent Union. In Novemberand December,and againat the 9 January employ-ee meeting,employee Mekoliavitch spoke to Brad-ley concerning the fact that employees were notreceiving paid lunch hours, as provided by the pre-viouscontractor, and aboutMekohavitch's ownloss of 10 hours' pay resulting from hours spentoff-duty at mandatory attendance at firing rangepractice. In December 1981 employee Cleary spoketo Bradley regarding his 14 Decemberassignmentto "permanentlayoff'status. In a secondconversa-tion in January with Cleary, Bradley told him thathe was looking into the matter. Bradley finallytook actionin connectionwith Cleary's grievanceinMarch or April 1982 when Bradley spoke toRainey officials in Detroit.7 Cleary was reinstatedinAugust 1982.CitingRespondent Union's dilatoriness in ap-pointinga unionsteward, the employees' confusionregarding the nature of their representation andfrustration in attemptingto contact the Union byphone, Respondent Union's failure to hold employ-eemeetingsuntil January and Marchand untilafter unfair labor practice charges had been filed,and itsfailure to provide employees with requestedgoverning documents, the judge found that Re-spondent Union had engaged in a "prolonged, con-scious and serious pattern of conduct" which was6EmployeeDoty testifiedthat at the meetinghe asked Bradley wheth-er he had "anythingto show" employeesand whetherhe had broughtthe Union's contractor bylaws with him On being told that these docu-ments were in Chicago,however, Doty did notask Bradley to send himcopies7By his own account, however, Cleary admittedthat during the De-cember 1981 conversation Bradley toldCleary to sendhim a letter de-scribing the grievanceInFebruary 1982 Clearymailed a letter whichwas returned to him a monthlaterThe letter was incorrectlyaddressedto Bradley as presidentof the "U P G W C " Additionally,RespondentUnion had moved its offices, andClearyhimself had moved without indi-cating a forwarding address After contactingthe Union, Clearyremailedthe letter in Marchin itself a failure of the duty of fair representationin violation of Section 8(b)(1)(A). Further, notingthat there was no showing that the employees'grievances described above were without merit andfinding that the failure to give them serious consid-erationwas inherently unfair, the judge concludedthatRespondent Union's failure to process griev-ances filed by Mekoliavitch and Cleary violatedSection 8(b)(1)(A).It is well settled that a union breaches its duty offair representation when it engages in conduct af-fecting employees it represents which is arbitrary,discriminatory, or in bad faith." It is also well set-tled, however, that something more than mere neg-ligence or the exercise of poor judgment on thepart of the Union must be shown in order to sup-port a finding of arbitrariness.Teamsters Local 692(GreatWesternUnifreight),209 NLRB 446 (1974).In reviewing the events following 1 October1981, contrary to the judge, while we do not con-done Respondent Union's behavior, we do not finda pattern of conduct so egregious as to warrant afinding of a failure of its duty of fair representation.Rather, we find that Respondent Union's delay inappointing a union steward and its failure to main-tain reasonable contact with employees, includingitsfailure to respond to phone messages and tokeep employees properly informed of its address ormeetings, suggest, in light of all the circumstances,including the absence of animus toward and dis-criminatory treatment of employees, an ineptitudeor mismanagementon the Union's part which wecannot equate with action which is "arbitrary," "ir-relevant, invidious, or unfair." SeeGreatWesternUnifreight,supra.9 Similarly, we find the failure toattend to the complaints of Mekoliavitch and thedelay in investigating the grievance of the elusiveCleary did not rise to the level of arbitrary con-duct.10 Accordingly, we shall dismiss all pertinentVaca v Sipes,386 U S 171 (1967)The judge found that RespondentUnion violatedSec 8(b)(1)(A) byfailing to provide requested copies of the collective-bargaining contractand the Union's constitution and bylaws, relying onLaw Enforcement &Security Officers Local 40B (South JerseyDetective),260 NLRB 419 (1982)In so doing,the judge, although finding that no formalor specificrequesthad been made,concludedthat employees who attendedthe 9 Januarymeeting effectivelycommunicatedtheir desireto see these documentsHowever, as a copy of the collective-bargaining agreement was subse-quently sentto employee Haynes, who had agreedto act as informationliaison,we findthis case factuallydistinguishablefromLaw Enforcement& Security Officers Local 40B,supra,inwhich a union failed to honor re-peated requestsfor a copy of the collective-bargaining agreement froman employeewho sought specific informationregarding medical insur-ance benefits10 In this respect,we note that Bradley's investigationintoCleary'sgrievance,arguably the result of Februaryunfair laborpractice charges,nonetheless also coincidedwith Cleary's second mailingof the letter con-taining a description of his grievanceWe also notethat evidence thatBradley investigated the grievanceand that Clearywas eventually rein-stated suggeststhat the Union,at least, secured considerationof his griev-ance RAINEY SECURITY AGENCYportions of the complaint alleging that RespondentUnion failed in its duty of fair representation inviolation of Section 8(b)(1)(A).AMENDED REMEDYHaving found the Respondents have engaged incertain unfair labor practices within the meaning ofthe Act, we shall order that they cease and desisttherefrom and take certain affirmative action de-signed to effectuate the policies of the Act. Re-spondent Rainey and Respondent Union shall berequired, jointly and severally, to reimburse allMichigan employees for dues and initiation feespaid since 1 October 1981, with interest as provid-ed inFlorida Steel Corp.,231 NLRB 651 (1977).11AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law4."4. In September 1981 and thereafter, by accept-ing recognition and entering into a collective-bar-gaining relationship respecting Respondent Rain-ey'sMichigan employees at a time when it did notrepresent an uncoerced majority of those employ-ees, and by agreeing to and enforcing a union-secu-ritycontract clause in such circumstances, Re-spondent Union violated Section 8(b)(1)(A) and (2)of the Act."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that Respond-ent Independent Guards and Watchmen of Amer-ica,Chicago, Illinois, its officers, agents, and repre-sentatives,andRespondentRaineySecurityAgency, Inc., Chicago, Illinois, its officers, agents,successors, and assigns, shall take the action setforth in the Order as modified.1.Delete paragraph A,1(d).2.Substitute the following for paragraph A,2(a)."(a) Jointly and severally with Rainey SecurityAgency, Inc., reimburse all Michigan employees ofRainey Security Agency, Inc. for all initiation feesand dues paid by such employees to IGWA pursu-ant to the collective-bargaining agreement amend-ment executed on 1 October 1981 by IGWA andRainey, with interest to be computed in the mannerprescribed inFlorida Steel Corp.,231NLRB 651(1977)."3.Substitute the following for paragraph B,2(a)."(a) Jointly and severally with IGWA, reimburseallMichiganemployeesofRaineySecurityAgency, Inc. for all initiation fees and dues paid by" See generallyIsis Plumbing Co,138 NLRB 716 (1962)271them to IGWA as set out in the portion of thisOrder pertaining to Respondent IGWA."4.Substitute the attached notices for those of theadministrative law judge.MEMBER DENNIS concurring.Iagree with my colleagues' disposition of thiscase, but I rely on the following reasons for dis-missing the allegations that Respondent Unionbreached its duty of fair representation to employ-eesDonald Mekoliavitch and Brian Cleary in par-ticular, and to employees generally, in violation ofSection 8(b)(l)(A) of the Act.Mekoliavitch presented a grievance concerningfailure to pay employees who worked at the court-house for lunchtime and failure to pay all employ-ees for firing range practice. The judge, however,acknowledged that the collective-bargaining agree-ment contained no provision entitling employees topaid lunch periods or to pay for firing range prac-tice.Under the circumstances, although Mekolia-vitch's complaints may not have been closely scru-tinized, I am unable to conclude that RespondentUnion's conduct involved "something more thanmere negligence" and thus was arbitrary. SeeOffice Employees Local 2,268NLRB 1353, 1355(1984);Teamsters Local692(GreatWesternUni-freight),209 NLRB 446, 447-448 (1974).Cleary complained on 17 December 1981 toUnion PresidentGeorge Bradley about beingplaced on "permanent layoff." Cleary testified thatBradley told him he would look into the matterwith Rainey the next day. Cleary also testified thatBradley, either in that conversation or in a secondone in January, told him to "write down every-thing that happened and put it on paper and mail itto him." Cleary did not do so until about 12 Febru-ary 1982, when he mailed a letter to Bradley enti-tled "official grievance." The letter was returneddue at least in part to an incorrect address. Clearywrote another letter and mailed it in March. Clearyadmitted he was "supposed to" contact Bradley,but did not do so for a month and a half aftermaking the initial complaint. Cleary stated that,during a conversation with Bradley in January,prompted by other employees' filing unfair laborpractice charges against Respondent Union, Brad-ley told him he "hadn't gotten anything back fromRainey yet," but was "still looking into it." Bradleytalked to Rainey officials in April about Cleary'sproblem, and Cleary returned to work in August.The judge conceded that Cleary's reinstatementdemonstrated Bradley had secured consideration ofthe grievance "in good faith and with due dili-gence," but nevertheless concluded Bradley's earli-er "inaction" justified finding a violation. I do not 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDagree.Much of the delay involved can be attrib-uted to Cleary's own failure to reduce his griev-ance to writing and mail it properly. In addition, itis far from clear that Bradley, rather than Rainey,was responsible for the further delay in resolvingCleary's complaint. On the whole, it appears thatRespondent Union acted reasonably and effectivelyas concerns Cleary's grievance, and that the evi-dence fails to show a violation of Section8(b)(1)(A).Finally, I would also dismiss the complaint alle-gation that Respondent Union failed generally in itsduty of fair representation to unit employees. Ihave previously found Respondent Union did notactunlawfully regarding theMekoliavitch andClearygrievances,andsuccessfullypursuedCleary's complaint. In addition, the evidence is thatRespondent Union obtained 1 day's pay for a sus-pended employee after it lodged a complaint, andthatRespondent Union intervened to get anotheremployee a position for which he had applied.Thus, notwithstanding Respondent Union's short-comings detailed in the judge's decision, e.g., diffi-culty in reaching Union President Bradley by tele-phone and delay in appointing a steward, I findthat Respondent Union's performance as bargainingrepresentative had both positive and negative ele-ments, and did not rise to the level required to findan 8(b)(1)(A) violation.APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT accept recognition from employ-ers, and execute and give effect to collective-bar-gaining agreements, at a time when we do not rep-resent an uncoerced majority of employees in anappropriate bargaining unit.WE WILL NOT agree to, maintain, or enforce aunion-security clause requiring membership in ourorganization in the circumstances set out above.WE WILL NOT maintain our claim to recognitionas the collective-bargaining representative of theMichigan employees of Rainey Security Agency,Inc. unless and until we have been certified as suchby the National Labor Relations Board.WE WILL NOT in any other manner restrain orcoerce you in the exercise of the rights guaranteedyou by Section 7 of the Act.WE WILL, jointly and severally with Rainey Se-curityAgency, Inc., reimburse all Michigan em-ployees of Rainey Security Agency, Inc. forall ini-tiation fees and dues paid by them to us since 1 Oc-tober 1981, with interest.INDEPENDENT GUARDS AND WATCH-MENT OF AMERICAAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT recognize and bargain with Inde-pendentGuards andWatchmen of America(IGWA) as the collective-bargaining representativeof our Michigan employees unless or until IGWAhas been certified by the National Labor RelationsBoard as the representative of such employees, andWE WILL NOT give effect to the contract executedon 1 October 1981 purporting to cover such em-ployees or any modification or current extensionthereof.WE WILL NOT require applicants for employmentto sign initiation fees or dues-deduction forms infavor of IGWA or any other labor organization;WE WILL NOT give effect to such forms executedby our Michigan employees since September 1981;and WE WILL NOT tell applicants for employment,at a time when no union is or can be lawfully rec-ognized, that they must join a union.WE WILL NOT recognize or bargain with IGWAor any other labor organization at a time whensuch labor organization does not truly represent amajority of the employees, and WE WILL NOT atsuch time require employees to pay fees and duesto a labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL, jointly and severally with IGWA, re-imburse our employees for the fees and dues paidby them to IGWA since 1 October 1981, with in-terest.RAINEY SECURITY AGENCY, INC. RAINEY SECURITY AGENCYDECISIONBERNARD RIES, Administrative Law JudgeThismatter was heard in Detroit, Michigan, on February 1, 2,and 3 and March 28, 29, and 30, 1983.The first 3 days of hearing were conducted by Admin-istrativeLaw Judge Lowell M. Goerlich. On February4,Judge Goerlich withdrew from the case and I wasthereafter appointed to presideUpon resumption of thehearing on March 28, all parties stipulated that it wouldbe unnecessary to conduct a hearing de novo and thatwas I authorized to decide the issues on the basis of thetranscript of testimony and the exhibits already taken andsuch evidence as would be further adducedBriefs have been filed by the General Counsel, Re-spondent Rainey Security Agency, Inc. (Rainey),' Re-spondent Independent Guards and Watchmen of Amer-ica (IGWA), and Respondent Force One, Inc (ForceOne) 2 Having carefully reviewed the entire record3 andthe briefs, and having considered the demeanor of thosewitnesses who appeared before me, I make the followingFINDINGS OF FACTITHE COMPLAINTALLEGATIONSAt the heart of the complaint is the charge that Raineyand Force One, assertedly "joint employers," violatedSection 8(a)(2) of the Act in or about September and Oc-tober 1981 when they granted recognition to and execut-ed a bargaining agreement with IGWA as the collective-bargainingrepresentative of the Respondent Employers'Michigan employees, "notwithstanding the fact that atthe time the Union did not represent and has not sincerepresented an uncoerced majority" of such employees.Similarly, IGWA is alleged to have violated Section8(b)(1)(A) by accepting recognition and entering into thebargainingagreementAs a consequence of the assertedunlawfulness of the relationship, the inclusion of theunion-security provision contained in the labor agree-ment is deemed to be violative of Section 8(a)(3) andSection 8(b)(2)The original complaint, whichissuedbefore IGWAwas formally charged with violating the Act, also al-leged that the Respondent Employer had acted in otherways that violated Section 8(a)(1), (2), and (3) of theAct Paragraph 12 of the original complaint, after statingthat the Respondent Employers had "renderedaid, assist-ance, and support to the Union by the following acts andconduct," referred to the fact that, in and around Sep-tember 1981, the Respondent employer had unlawfullyconditioned employment "on the employees'signingdues authorization forms and becoming members of theiThe actual name of Respondent Rainey appear-, to be "Rainey's Se-curity Agency, Inc " See G C Exh l(o) and Rainey Exh I1 However,there has been no motion to correct the caption, and I shall not do so suasponte2 In addition, Rainey has filed a "Brief in Reply to the Brief of theGeneral Counsel" which the General Counsel has moved to strike Asthe General Counsel points out, the Board's Rules and Regulations makeno provision for filing reply briefs, Respondent Rainey has not sought au-thority to file such a brief, and the matters briefed by the General Coun-selwere plainly raised by the complaint and in the litigation thereof Themotion to strike is, accordingly, granted3Errors in the transcript have been noted and corrected273Union"; further asserted that, beginning in October, theEmployers had improperly deducted initiation fees anddues from the wages of their employees, and alleged thaton or about November 25, 1981, "Respondent, actingthrough Capt. Willie Halley, in a telephone conversationattempted to discourage an employee from seeking re-dress of a grievance by telling said employee that theUnion could be of no help to him and that he was theonly one the employee could talk to "Finally, in a departure from standard practice, theoriginalcomplaint charged theRespondentEmployerswith having violated Section 8(a)(1), (2), and (3) as aresult of the alleged failure of theRespondent Uniontoplay its role properly, in the following respects.12(d) Since in or about September, 1981, andcontinuing to date, the Union has failed to provideemployees, despite their requests, with copies of thecollective bargaining agreement in effect betweenthe Union and the Employer, the Unions [sic] by-laws, or Constitution, has not been available for em-ployees to inform the Union of their grievances, orattempted to assist employees in redressing suchgrievances; has not returned employee telephonecalls to the Union's Chicago telephone number; hasmaintained no Michigan officers or office; has metwith Respondents' employees on only one occasion,Saturday, January 9, 1982, and has not communicat-ed in writing to any of Respondents' employees anyinformation concerning the Union or their member-ship in the Union beyond sending employees mem-bership cardsAn 8(b) charge filed against the Union resulted in theissuanceof a consolidated amended complaint. The newcomplaint charged IGWA, as indicated above, with vio-lation of Section 8(b)(1)(A) and (2) by accepting recogni-tion from and executing a union-shop bargaining agree-mentcovering the Michigan employees. Thereafter, thecomplaint was again amended to add the following asseparate violations by IGWA-11(c)At all times material herein, the Union hasfailed to provide employees, despite their requests,with copies of the collective bargaining agreementin effect between the Union and Employer, hasfailed to provide employees with copies of theUnions [sic] constitution and by-laws, and has failedto be available or to respond to employee requestsfor information about the contractual grievance pro-cedure and how to file or process grievances11(d) Because of the Union's conduct, as set forthin subpaiagraph 11(c) above, employees, includingCharging Party Cleary, have been unable to obtaininformation or assistance in the resolution of griev-ances they have against their Employer and/orhave been unable to file grievances or to attain as-sistance in the processing of their grievancesAs may be noted, subparagraph 11(c) is similar to, ifless detailed than, the earlier subparagraph 12(d). 274DECISIONS OF NATIONAL LABOR RELATIONS BOARD11.AN OUTLINE OF MATERIAL FACTS ANDCONTENTIONSRainey is a Chicago-based security agency which, atmaterial times, provided guard services for various Fed-eral buildings in Chicago (and for other clients) On Feb-ruary 23, 1981, Rainey, by its president Mack Leonard,and IGWA, by its president George Bradley, executed(presumably in Chicago) a collective-bargaining agree-ment containing a geographically unrestricted "Recogni-tion" clause (in which Rainey "recognizes the Union asthe sole and exclusive bargaining representative of all se-curityand investigative employees")The contract,which contained a union-security clause requiring newemployees to become union members within 30 days,was made effective for the period January 1, 1981-Janu-ary 1, 1982, to be automatically renewed from year toyear thereafter absent notice by either party of a desireto modifyRespondent IGWA is also headquartered in Chicago.President Bradley testified that the Union has about 1000members, who work for various security employers, butthe Union's staff is small. Bradley's wife is the secretary-treasurer of the organization, there is an office secretary,and those two, together with Bradley, are the only paidemployeesAccording to Bradley, however, the Unionalso has two "business representatives" named Smith andWalls who work for security agencies and who perform"volunteer work" for the Union.4 The Union's initiationfee is $16 and dues are $5 per month.About September 24, 1981,5 Rainey was awarded acontract by the General Services Administration to pro-vide guard services at 15 Federal Government locationsin the State of Michigan, apparently Rainey's first con-tract in that jurisdictionThe award became operative onOctober 1 and covered eleven facilities in Detroit andone each in Pontiac, East Genessee, Saginaw, and BattleCreekAs later detailed, Bradley testified that (presum-ably at some time between Thursday, September 24, andThursday,October 1) Respondent IGWA (1) securedsupport and authorization from a majority of employeesin this farflung group of Michigan employees, (2) soughtand received recognition from Rainey as the bargainingrepresentative of the Michigan employees; and (3) nego-tiatedwith, reached agreement with, and prepared andexecuted an amendment to the preexisting bargainingcontract with, Respondent Rainey.Rainey's predecessor on the Michigan contract was afirm called Per-Mar Security and Research Corporation.SeveralDetroit-based employees testified that in lateSeptember, while still employed by Per-Mar, they andtheir coworkers were given application packets for em-ploymentwithRainey by their Per-Mar supervisors(who, after September 30, were, with one exception, re-tained as their Rainey supervisors); some said that thisoccurred after work at the downtown Detroit HowardJohnson's Motel, and other witnesses received the pack-ages at their work stations. Included in the packets were4Membership cards used by the Union around November 1982, how-ever, fisted Walls and a B Davenportunder thetitle of "Business Manag-er "5All dates hereaftei refer to1981, unlessotherwiseindicatedprinted forms entitled "Request For Deduction of UnionDues," which authorized the employer to deduct frompaychecks and forward to IGWA "such amounts as maybe necessary to pay my Union dues each month"; a simi-lar authorizationwas made for initiation fees for newmembers. The witnesses for the most part testified thatthey were told by those who appeared to be in charge ofthe application process that the dues and fees checkoffforms had to be signed, or they at least indicated thatsuch a requirement was implicit in the procedure.The document executed by Rainey's president Leon-ard and IGWA's president Bradley on October 1 isstyledas an "[a]mendment" to the February 1981 mastercontract.A previous such amendment, dated June 1,added two sections to article VII ("Minimum WageSchedule") of the February contract, thereby makingprovision for certain benefits for "[a]ll employees work-ing underthe General Service [sic] Contract Act in Indi-ana"; although there is no testimony about this amend-ment,itmust have followed the award to Rainey of anIndianaFederal security contract. The similar one-pagedocument executed on October 1 added two more sec-tionsto article VII for "All employees working undertheGeneral Service [sic] Contract Act in the State ofMichigan (excluding Grand Rapids, Michigan)." Thesections added on both occasions appear to do no morethan reflect the requirements containedin anapplicableGSA wage and benefits determination.Rainey had nolicenseto operate a guard service inMichigan in the fall of 1981 It therefore entered into awritten arrangement with Charles Brush, the president ofaDetroit-based corporation called Force One Securityand Investigations, Inc., to lease the corporatename andthe use of "Force One" shoulder patches for a "period ofsix (6) months, effective October 1,1981, until[Rainey]obtains statelicense,this period not to exceed one (1)year " Brush also became the "contract manager" of theMichigan operation, i e, the highest-ranking Rainey offi-cial located in Detroit The complaintalleges, as earlierindicated, that the relationship between Rainey andForce One constituted them "joint employers" of theMichigan employees,an issue tobe further discussedbelowAfter Rainey commenced Michigan operations on Oc-tober 1, and executed the amendment to the bargainingagreementwith IGWA that same day, there was verylittle contact between IGWA and the Michigan employ-eesAlthough the employees knew that initiation feesand dues were being deducted from their paychecks, andat leastsome of them received in the mail membershipcards from the Union in around November,6 showingthe name, Chicago address, and Chicago telephone num-bers of the Union, there is evidence that they were con-fused and disturbed about the evanescent nature of theircollective-bargaining representative.They beganplacingcGenerally speaking, the witnesses appeared to be no more certain ofthe dates of isolated events than most people would be Thus, on a sub-ject such as when- the employees received membership cards, I suspectthat the month could have been October or December as well as Novem-berOn matters more related to other events, on the other hand, wit-nesses arelikely to identify the time peiiod with more accuracy RAINEY SECURITY AGENCY275telephone calls to Chicago; some were successful inreaching the Bradleys, others were not On December16,employee Joyce Haynes filed unfair labor practicecharges against Rainey and Force One, accusing them ofrendering unlawful assistance to IGWA by virtue of therecognition granted, and on January 7, 1982, employeeTheresa Burch filed a charge against IGWA, alleging aviolation of Section 8(b)(1)(A) by virtue of IGWA's fail-ure to respond to employee requests and other omissions.Perhaps in response to this flurry of activity, Bradleyheld a meeting of employees on January 9 at the DetroitHoward Johnson's Motel 7 It was a stormy affair, attend-ed by 15-30 employees, at which many questions 'aboutworking conditions were raised, and it ended with Brad-ley saying that he would return to Detroit soon withRainey official Dan Henderson to answer the employees'questions.He did not return for some 2 months. Thecomplaint alleges, as shown above, that all the Respond-ents violated the Act as a result of IGWA's assertedlysubstandard handling of its representational duties, and itmore specifically makes this assertion with respect to em-ployee Brian Cleary, who was discharged on December14 and made an effort thereafter to enlist IGWA's sup-port in grieving that termination.III.THE JOINT EMPLOYER ISSUEThe Board holds that when employers "share, or co-determine, those matters governing essential terms andconditions of employment," they may be considered"joint employers" of particular employees for purposesof the ActGreyhound Corp.,153NLRB 1488, 1495(1965), enfd. 368 F 2d 778 (5th Cir 1966),Manpower,Inc.,164 NLRB 287, 288 (1967) In my view, the evi-dence does not demonstrate that Rainey and Force Oneexercised the requisite joint control over the Michiganemployees.Suzanne Nowicki testified that she and her brotherCharles Brush started Force One in 1980 as a partner-ship, although she contributed the capital, he obtainedthe state license, since she was not qualified to receiveone. In September 1981, the business was incorporatedunder the name "Force One Security and Investigations,Inc " The incorporation papers are signed only byNowicki, show her as the only "incorporator," and listher as the "initial resident agent"; this is consistent withher testimony that although her brother Charles wasnamed the president of the corporation and she the vicepresident, she really "ran" the show Nowicki seemed tobe ignorant of the relationship between Force One andRaineyCharles Brush was deceased at the time of the hearing,but he had made an affidavit on December 28 for theGeneral Counsel which was admitted in evidence at thehearing 8The affidavit states,partlycontrary to7Although employee Haynes testified thatthe meetingtook place onJanuary 8, other evidenceleads me tobelieve thatitwason January 98The affidavit was received, over objection,as an admission by aparty-opponent,pursuantto Fed R Evid , 801(d)(2) and the possible ap-plicability of Rule 804(b)(3) ("Statement against interest") was also notedThe Board has approved the practice of receiving affidavits made by de-ceased persons SeeLtmpco Mfg Inc,225 NLRB 987 fn 1 (1976),ValleyWest Welding Co,265 NLRB 1597 fn 3 (1982)Nowicki's testimony, that Brush was the "owner andpresident of Force One, a Michigan corporation " Theaffidavit further states that Dan Henderson, of Rainey,"asked me to manage the contract using our license "The written agreement executed by Rainey and"Force One Security and Investigations, Inc " effectiveOctober 1, as set out in part above, essentially providesthat, for the sum of $2000, Force One would permitRainey the use of its name and shoulder patches for alimited period of time on the GSA contract. While thereare other, seemingly inapplicable, provisions in the agree-ment,9 the essential nature of the arrangement is reflect-Therelationshipbetween"LESSEE"and"LESSOR" is that of supplying the name "ForceOne" and necessary patches for a contract datedOctober 1, 1981, between General Service Adm[sic]ofMichigan and Rainey's Security Agency,Inc., of Illinois, and except as otherwise specificallyprovided herein, nothing herein contained shall inany manner be construed as to make either partythe agent of the other for any purpose whatsoever.The agreement makes no reference to Brush's servicesas "contract manager" or "technical contract manager,"as he was known to the employees His affidavit is nomore enlightening, saying simply that he "began workingforRainey about October 22, 1981." The testimony isthat the guards wore "Force One" shoulder patchesstarting on October 1 and for perhaps 6 weeks thereafter,atwhich time they changed to "Rainey" patches. A li-cense certificate in evidence, issued January 8, 1982,shows that "Charles H Brush" was, in his own name,"licensed as a security guard agency", the "AgencyName" appears as "Rainey's Security Agency, Inc "; andthe formal name and address is shown asCharles H. BrushRainey's Security Agency, Inc.8240 Warren BoulevardCenter Line, Michigan 48015Although the foregoing address is that of RespondentForce One, the license itself makes no reference to ForceOneThe record does not show that, other than the shoul-der patches briefly worn, Force One played any visiblepart in the operation of the GSA contract. In applyingfor guard positions, the employees were furnished rulemanuals bearing the name "Rainey's Security Agency,Inc." It is clear that the employees were paid, from Oc-tober 1 on, by Rainey checks. Employee Burch testifiedthat,while working in the Rainey office in the FederalCourthouse in Detroit, she occasionally typed letters forBrush on Force One letterheads, but she agreed thatthey had nothing to do with "employee discipline or em-9For example, one clause provides that Rainey would maintain liabil-ity insurance coverages of "its said contract employees whose servicesare sold by this Agreement " But the contract nowhere else speaks ofservices being "sold" by it 276DECISIONSOF NATIONALLABOR RELATIONS BOARDployee disposition [sic] involving any Rainey employee,"and she said that she understood that the Force Onepatches had been used "because Rainey wanted an agentor someone who lived in the State of Michigan with alicenseuntil they could transfer everything over toMichigan because they were Illinois."Itwould appear that the foregoing description aptlycharacterizes the relationship between Rainey and thecorporate entity known as Force One Security and In-vestigations, Inc. Rainey needed a Michigan license andmatching shoulder patches for a while; Force One madethese available for $2000. There is no showing thatBrush's separate agreement to manage the contract forRainey (which surely was not encompassed in the $2000lease) to any way implicated the Force One corporationThere is no basis for concluding that the latter corpora-tion in any manner "share[d], or co-determine[d], thosematters governing essential terms and conditions of em-ployment,"Greyhound Corp,supra. I conclude, there-fore, that Force One wasnot ajoint employer of theRainey employees in Michigan.IV THE ACCRETION ISSUEAs earlier noted and later developed, IGWA's presi-dent Bradley testified that prior to the execution of theOctober 1 bargaining agreement, the Union secured au-thorization cards from a majority of the unit employees.On brief, however, IGWA and Rainey refer to that testi-mony only fleetingly. Both briefs, rather, concentrate onthe argument that the Michigan GSA contract employ-ees constituted an "accretion" to the existing employer-wide bargaining unit. That subject will be examined atthis pointInLammert Industries v. NLRB,578 F.2d 1223, 1225fn. 3 (1978), the Court of Appeals for the Seventh Cir-cuit defined an accretion as follows:An accretion is simply the addition of a relativelysmall group of employees to an existing unit wherethese additional employees share a sufficient com-munity of interest with theunitemployees and haveno separate identity. The additional employees arethen properly governed by the unit's choice of bar-gaining representativeUnderstandably, whether a new group of employeesmay properly be folded into an existing bargaining unitturns on "the entire congeries of facts in each case,"Great A & P Tea Co.,140 NLRB 1011, 1021 (1963). TheBoard has recently stated, however, that accretion is tobe regarded as a "narrow exception" to the general ruleagainst premature recognition, and that a valid accretionwill be found "only when the additional employees havelittle or no separate group identityand thus cannot be con-sidered to be a separate appropriate unit and when theadditional employees share anoverwhelmingcommunityof interest with the preexisting unit to which they are ac-creted "Safeway Stores,256 NLRB 918 (1981) (emphasisadded)Viewed in the light of the emphaticSafewaylanguage,the present record plainly will not permit the MichiganRainey employees to be lumped in with the existing bar-gaining unit. It is true,asRespondents argue, that theChicago office appears to exercise a certain amount ofdirect control over the Michigan operations, althoughthat likelihood is based more on inference than on directtestimony.'OBut the arguments against agglomerationare insuperable.The considerable distances between Chicago, on theone hand,and Detroit,Saginaw,Pontiac, etc.,on theother, obviously weigh against accretion, as do the un-questionably different problems and needs of each geo-graphically separated group of employees." The recordshows, as might well be assumed, that there is no historyof temporary or permanent employee interchange be-tween the Chicago and Michigan facilities, and there isno other kind of operational integration between theselocations.12 It maywell be that the sort of work done bytheChicago and Michigan employees is basically thesame, but Respondents made no effort to prove that fact,and Union President Bradley did not help the contention,saying that security work differs "substantially" from onesite to another with respect to "the performance and alsopay "The authority possessed by Contract Manager Brushwas meaningful. As the testimony of employees Cleary i aand Burch demonstrates, Brush possessed the authorityand discretion to discharge employees, and he was ingeneral charge of the day-to-day operations.Melbet Jew-elryCo.,180 NLRB 107, 109 (1969), and similar cases,make clear that in the present circumstances,even as-suming the existence of centralizedmanagerialcontrol,there is "that degree of autonomy in the day-to-day op-erations of this single [unit] which the Board has held inother cases under the same circumstances to warrant thefinding that a single unit is appropriate and there is noaccretion." Accord:Party Cookies, Inc.,237 NLRB 612,615-616 (1978);Meijer's Thrifty Acres,222 NLRB 18, 24-25 (1976).That the recognition clause extends without limitationto all guard employees of Respondent Rainey is, underthe holding ofMelbet,of no consequence In that case,10The General Counsel's witness Haynes testified on cross-examina-tion that she was once told that the answer to her vacation pay problem"would have to come from Chicago,"and she also agreed that the "pay-rollcame fromChicago"Rainey chose not to present any witnessesother than a single Detroit supervisor,who appeared only briefly and didnot touch on this subject Although Rainey and IGWA rely heavily onthe arguable implications of an employee manual published by Rainey,such a publication,with no supporting testimony,cannot tell us verymuch about the real worldi i Indeed,the benefits available to the GSA contract employees are, asthe record establishes,surprisingly dissimilarThus,the October 1 bar-gaining agreement amendment applicable to the Michigan employees pro-vided a minimum hourly rate of $7 50 per hour, 12 paid holidays a year,and 2 weeks'vacation after 1 year of service,while a similar amendmentof December 1 made applicable to Chicago employees provided a mini-mum hourly rate of only $6 50 per hour, only 10 paid holidays a year,and only 1 week of vacation after 1 year of service It appears to be thecase that such terms are dictatedby the GSAawards.12 ArizonaPublic Service Co,256 NLRB 400, 401 (1981), relied on byRespondentsIGWA andRainey, was simply a better case for accretionIt featured a high degree of operational integration,a long-establishedpractice of accreting, substantial evidence of employee interplant transfer,and the public utility industry,inwhich"the optimum unit is a system-wide one "13 See alsoG C Exh 15 RAINEY SECURITY AGENCYthe Board rejected the claim that accretion is acceptablewhere both the larger and smaller proposed units wouldbe appropriate and "an otherwise valid collective bar-gaining agreement requires the accretion."The Boardstated(at 110): "We will not, however,under the guiseof accretion,compel a group of employees,who mayconstitute a separate appropriate unit, to be included inan overall unit without allowing those employees the op-portunity of expressing their preference in a secret elec-tion or by some other evidence that they wish to author-ize the Union to represent them."On the foregoing analysis, I conclude that neither byforce of the relevant factual circumstances nor by appli-cation of contract can the Michigan Rainey employeesbe unceremoniously amalgamated with the Chicago (and,apparently,Indiana)Rainey employeesV. THE ALLEGED UNLAWFULRECOGNITIONHaving rejected the "recognition-by-right" contentionso strenuously advanced by Respondents,the next logi-cal step is to determine whether an overall unit would beappropriate here(I think it might be) and whether, as re-quired byMelbet,supra,there has been a showing by"some. . .evidence that [the employees]wish to author-ize the Union to represent them."Imust say that the Re-spondents do not appear to approach the case that way,they seem to put all their chips on the pure accretionbet.Nonetheless,there is testimony relating to the procure-ment of authorization cards, as discussed below, and theGeneral Counsel argues the case as if,in the alternative,a straight minority-union-assistance case must be provedThere does seem to be something of a mix here, but thefollowing discussion should dispose of both possible anal-yses.We first consider the testimony of IGWA PresidentBradley, called as an adverse witness by the GeneralCounsel, that the Union obtained authorization cardsfrom a majority of the Michigan employees prior to re-ceipt of recognition.Idid not see Bradley testify, but Ihave carefully reviewed his testimony,and my impres-sion is that we do not have here a witness of thoughtfulprecision,keen recall,or dogged fidelity to truth. Histestimony is pervaded by vagueness, improbability, and asurprisingly carefree disregard for the normal human in-clination toward consistency;it is not easy to accept tes-timony from such a source.On the subject of authorization cards, Bradley testifiedthat sometime in September 1981, he and a "volunteer"named John Barry came to Detroit and signed up Raineyemployees"to become members of[his]union."Thesigning was purportedly done over a 2-3 day period atthe local Howard Johnson's Motel and it included em-ployees from outside Detroit. Bradley "couldn't say"how the employees were notified to come to the motelfor this purpose.When he was asked what kind of a meeting it was,Bradley replied,"Well, I-they would be talking to thecompany people, and then the union people would bethere."When then asked what "company people" werepresent, he said,"Some of Rainey'speople." He couldnot remember the names of the "Rainey people," but277"[t]hey was talking to the guards."He could not be morespecific about the activities of the Rainey people because"I don'tbe watching what Rainey's doing"After a tan-gent in the questioning,the subject was revisited, andBradley was asked how it came about that "employeesof Rainey were at the meeting you were at signing upguards."His response was, "They weren'tRainey Secu-rity there That was prior to Rainey."Bradley could not at first recall exactly how many sig-natures he had personally obtained,but it was "morethanfive "When asked how many signatures were se-cured by him and Barry,Bradley said,"Oh, I'd say ap-proximately 40, 40, 45Approximately.The majority."Bradley testified that the solicited employees signed both"applicationsformembership"and dues "checkoffcards" at the same time; while not entirely clear, itwould appear that the "40 or 48" checkoff cards, ratherthan the membership applications, were presented toRainey's president Leonard in support of the Union's re-quest for recognition.t 4He did not make the presenta-tionpersonally,but rather the cards were carried toLeonard by one of Bradley'sassistantsSince the cardswere obtained in "September,"Bradley said,the presen-tation "had to be around the 2nd or 3rd of October,somewhere in there." He thereafter stated, however, thatthe amendment to the bargaining agreement(which, asnoted,bears an October 1 execution date)emerged"around the middle or the last part of October when weasked for a dollar raise for the people here "Not a single other witness in this 6-day proceedingmade any reference to a meeting at which membershipapplication cards were signed.Not one of the "40 or 48"who purportedly signed such cards was called to testifythat any sort of solicitation effort as described by Brad-ley actually occurred.Mack Leonard did not appear atthe hearing to testify that a substantiated demand for rec-ognition had been made upon him in the manner attestedto by Bradley. Most tellingly, although the patently natu-ral inclination for a lawyer defending against a charge ofunlawful recognition would be to produce any valid doc-umentation of support, not one of the three parties at riskin this proceeding made any effort to put the member-ship application cards into evidence or to explain whythey could not do so IGWA's brief, as earlier noted, de-votes one sentence to Bradley's lengthy testimony aboutthe cards, and Rainey's brief mentions it only in passingThese facts make it difficult to believe that Bradley's ac-count of the solicitation of membership cards is anythingbut spuriousSix employees testified on behalf of the General Coun-sel about the manner in which the transition from Per-Mar to Rainey employment occurred.A summary oftheir testimonyfollows.Donald Mekohavitch,no longer a Rainey employee,testified that in the "last of September" 15 he was told by14On the other hand, Bradley's vague testimony may be read to saythat the checkoff forms were not presented until a day or two after con-tract execution15 This date was contained in a question put by counsel for the Gener-alCounselOther employees testifying on the same subject either wereContinued 278DECISIONSOF NATIONALLABOR RELATIONS BOARDDavid Page, then his captain working for Per-Mar, toattend a meeting after work at the Howard JohnsonMotel if he "wanted to continue working on the Federalcontract."16At the motel, Dan Henderson, Rainey'sChicago manager, handed Mekoliavitch a folder and toldhim to fill out the papers, one of which was the dues de-duction formWhen Mekoliavitch told Henderson thathe had never joined a union before and did not want todo so now, Henderson replied that Mekoliavitch had tofillout everything "if you want to be employed " Meko-liavitch signed the form, whichis inevidence. Hender-son did not testify I credit Mekoliavitch, who seemed ahonest witnessTheresa Burch was also told by Captain Page to go toHoward Johnson'sWhen she arrived after workinghours, she found a number of other Per-Mar employeespresent, as well as Dan Henderson and another repre-sentative of Rainey known as Mr. Brooks Page told herto pick up a package of documents from a table. Brookstold her and the other employees to fill out all the formsin their application packages Burch asked "what if wedidn't want to be a part of the union," and Brooks "toldus if we didn't be a part of the union, we wouldn't havea job." Burch thereupon complied 17 "Brooks" did nottestify, and no one took the stand to deny his existenceor representative status. Although I did not see Burchsimilarly directed to a September date and implicitly adopted it, or es-sayed some rough guess of their own as to when in September the eventsoccurredThere is no way to know the precise dates involved, and noreason to believe that the employees would recall them exactly I assumethat the application process for Rainey employment occurred at sometime after September 24, when the GSA award was rendered, and Octo-ber 1, when Rainey began to operate the contract16The complaint attributes to Rainey various statements by formerPer-Mar supervisors who were still employed by Per-Mar at the time thestatementswere uttered (most of whom were thereafter employed byRainey as supervisors)It is fair to hold Rainey responsible for such state-ments The testimony makes clear that both prior to October 1 and there-after,Rainey was using these supervisors as its agents for purposes of theapplication processAs such, any declarations made by them with respectto that process must be regarded as having been made within the scopeof their employment, whether or not they had actually been hired byRainey as of the time the statements were made(a fact as to which therecord is silent)Moreover,par 9 of the original complaint alleged that Captain DavidPage,CaptainWillieHalley,Lieutenant Paul Laurencelle,LieutenantLoriMcCloskey,and Lieutenant Paul Howell,"[a]t all times materialherein,"were "supervisors of the Respondents,within the meaning ofSection 2(11) of the Act,and their agents"One of the"material times"given in the complaint was "in or about September 1981," when the fivenamed supervisors allegedly "conditioned employment with Respondenton the employees'signing dues authorization forms and becoming mem-bers of the Union" IGWA filedan answer to this complaint(although itwas then only a "party of interest") in which it admitted the pertinentportions of par 9,and Rainey also filed an answer which admitted them,with the exception that "Dave Page does not now nor has he everworked for Rainey's Security Agency, Inc " Only Force One, whichthroughout insisted that it had but a minor relationship to the whole busi-ness,entered a denial of par.9.Subsequently,when Rainey filed anamended answer to the complaint,itdid not amend its original responseto par 917There is a suggestion in the cross-examination that Burch's affidavitis inconsistentwith her testimony on this pointWhile the affidavit, inevidence as Independent Guards' Exh I, does not mention that Brookswas the one who told Burch to fill out the forms, it does have her resist-ingmembership in a union and Brooks replying,"You have to have aunionEveryone has to be in a union with this company " That seemsclose enoughtestify, her testimony reads convincingly, and I thereforecredit her.Arthur Doty, presently a sergeant and shift leader forRainey, testified that in September, Per-Mar LieutenantHowell (who thereafter worked for Rainey) gave himand other guards the application packages at the InternalRevenue Service Data Center where they worked WhenDoty, looking at the dues deduction form, asked if that"must . . be done," Howell said, "Yes, if you want tobe considered for employment, you must fill the formout." Reluctant to do so, Doty took the form home andreturned it signed the next day, having appended the fol-lowing condition. "I will gladly join the IndependentGuards and Watchmen of America Union should I behired and this Union is the recognized collective-bargain-ing agent.It iswith that understanding that I havesigned myname asrequested above."Doty's testimony, given before I arrived on the scene,seems straightforward. Howell did not testify I creditDoty.Larry Childress gave some rather confused testimonyHe was under the impression that he had filled out sepa-rate sets of application papers for Force One and Rainey,although no one else corroborated that. He rememberedthat Captain Halley gave him application documents atthe Internal Revenue Service Data Center and that hereturned them to Halley, and further recalled that Halleytold him that he "had to joina union inorder to work."However, Childress was unsure of when Halley madethe latter remarkHalley, the only witness called by Respondents, testi-fied that he had been a sergeant with Per-Mar and washired by Rainey as a sergeant after filling out an applica-tion package at Howard Johnson's. Effective October 27,when Laurencelle left, Halley was promoted to captainHe denied having discussed "the preemployment pack-age or the forms in the package with any other applicantfor Rainey Security " To the extent that Halley's limitedtestimony may be considered a denial of that given byChildress, I would credit the latter who, despite his testi-monial problems, was a more impressive witness thanHalley.Logic suggests, and I have little doubt, thatHalley, then a sergeant with Per-Mar, gave Childress theRainey application forms prior to October 1 and toldhim,when Childress inquired about the dues-deductionform, that he would have to join in order to be em-ployed.Joyce Haynes testified that she had been ill the lastweek of September and, after she returned to work, Cap-tainLaurencelle gave her application forms during thefirstweek in October. When she asked about the Union,Laurencelle told her that "the company had a union andthat everyone would be part of the union." He also saidthat she "might as well sign the forms" because they"were going to take the union dues out anyway " 1818Haynes' testimony is not particularly helpful to the General Coun-sel's case since she filled out the forms subsequent to the purported exe-cution of the bargaining agreement on October 1Whether or not mostof Laurencelle's statements to her were lawful at that time depends onwhether the recognition earlier granted was itself lawful,except in oneContinued RAINEY SECURITY AGENCYFinally, Sandra Henderson testified that she receivedher application from Laurencelle in September in theFederal building in which she workedWhen she sawthe dues-checkoff form and inquired about it, Lauren-celle responded, "This company has a union . .To beemployed, you have to join the union " Henderson an-swered, "I need a job, so I'll sign it "The difficulty with the testimony of Henderson, whodid not appear before me, is that her pretrial affidavit isconsiderably less dramatic.I think it unnecessary to spellout the variances. Any reader of the record would agree,Ibelieve, that the differences between Henderson's testi-mony and her affidavit require, even though Laurencelledid not testify, that Henderson not be credited on thispoint.However, the other evidence of record leads meto believe that, like the remaining witnesses,Hendersonis to be credited insofar as she testified that a dues-de-duction form was included in the sheaf of applicationpapers given her in September.There is other relevant evidence relating to the char-acter of the relationship between IGWA and Rainey.Burch testified that around the latter part of October,IGWA President Bradley and Rainey representativeBrooks came to her post, where Brooks introducedBradley to her. This was apparently the first contact be-tweenIGWAand the Rainey Michigan employees sincethe October 1 grant of recognition.Bradley, out of Brooks'immediate vicinity,told Burchthat he wanted her to be the union steward in DetroitShe said she would let him know. When the two movedtoward Brooks, the latter indicated his understanding ofBradley's mission by saying that Isaac Jones, a "federalpolice officer"who was standing nearby, was himself aunion steward and could show her the ropes. Thereafter,when Burch went to Rainey's office on the same day,one of the supervisors asked if she had "accept[ed] thejob forbeing union steward"and ignored her question asto how he knew of the offer. The following workday,the supervisor asked again about her decision.'sOther evidence of the relationship between Rainey andIGWAappears in the record.Haynes testified that inDecember,while speaking to Manager Brush,she askedfor information about the Union Brush said that heknew nothing about it, but Dan Henderson"was sup-posed to be bringing or sending the information fromChicago." Haynes inquired as to "[W]hy was the compa-ny sending us the union information? Who ran the union,the union or the company?" Captain Halley similarlytoldHaynes at one point that"someone from Chicagowas supposed to be coming here so we could have aunion meeting or hold an election." At the union meet-ing inearly January 1982, discussed hereafter, Bradleyput off the irate employees by saying that he wouldreturn soon with Dan Henderson to sort out the prob-lems, but it appears that Henderson was in fact in De-troit at the time and,further,was in contact with therespect It is never acceptable to coerce an employee to sign a dues-de-duction form,even though the employee may be required to pay duesunder a valid union-security clauseWhile technically violative,however,such a sin would seem venial in isolation19Burch turned down the offer in the belief that the steward shouldbe elected and also because of her inexperience279Bradleys. Thus, Sandra Henderson testified (without ob-jection)that Burch had told her that Henderson was inDetroit(and wanted to "go out for dinner and dancing"with Henderson), and shortly thereafter a bellman en-tered the meeting room announcing a call from DanHendersonMrs Bradley quickly left the room in re-sponse.My findings above and hereafter as to the authoriza-tion cards preclude a conclusion that Respondents have,underMelbet,satisfactorily shown that they properly ac-creted the Michigan employees to the existing unit. AndIreach the same result when I turn the coin over, ascounsel for the General Counsel does, to see if she hasmade out an independent case of unlawful recognition(apart from the notion of Respondents'failure to satisfytheMelbetrequirement for incorporating after-acquiredunits)."The lawhas long been settled that a grant of exclu-sive recognition to a minority union constitutes unlawfulsupport in violation of [Section 8(a)(2)]" Ladies GarmentWorkers (Bernhard-Altmann) v. NLRB,366 U.S. 731, 738(1961)A "minority union" for these purposes includesboth a union which has simply failed to secure sufficientsupport in the unitfor whichit is recognized and a unionwhich has obtained ostensible majority support that istainted by coercion and therefore unreliableDistributiveWorkers District65(HartzMountain) v. NLRB,593 F.2d1155, 1162 (D.C. Cir 1978).The Board has repeatedly held that in cases allegingunlawful 8(a)(2) recognition,it is "the burden of proof ofGeneral Counsel to establish that the union accorded ex-clusive recognition was not the majority representative,"Progressive Construction Corp.,218 NLRB 1368, 1370-71(1975),Regency Gardens Co.,263NLRB 1265 (1982);American Beef Packers,187 NLRB 996, 997 (1971).In applying this principle,however, the Board hasheld that it is not always incumbent upon the GeneralCounsel to affirmatively prove, with anything approach-ing mathematical precision, that a union did not repre-sent a majority at a critical time, if there is evidence inthe record which reasonably tends to cast doubt uponthemajority status claimed by the union.InClementBros.Co,165NLRB 698 (1967), the union had in itspossession at the hearing about 129 authorization cards inaunitof approximately the same size The recordshowed, however, that prior to recognition a union rep-resentative had made remarks to six card signers aboutthe necessity of signing a card in order to work, and anemployer agent had made a similar comment to one em-ployee.The Board held that the General Counsel wasnot required to specifically prove that another 58 cardsnecessary to majority status had also been obtained incoercive circumstances: "[T]he character of the coercionshould be more realistically measured in terms of its per-vasive effect."Id. at 699. Taking into account the seveninstances of coercion which took place prior to the sign-ing of the contract, as well as "coercive tactics continu-ing after the contract was signed"deemed by the Boardto "suggest"that "the coercion taking place before thecontractwas executed was substantially more wide- 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDspread than appears"), the Board found the 8(a)(2) viola-ments recognizing Local 422 as such representativetion as alleged.in the absence of any showing or other evidenceOn petition to enforce, the Court of Appeals for thethat that union represented a majority of the unitFifth Circuit agreed with the Board's conclusion, sayingemployees was a clear violation of Section 8(a)(2)that the Board may use "specific instances of coercion asand (1) of the Act We so find.circumstantial evidence" of widespread undue influenceand that the Board was "justif[ied]" in the inferencedrawn by it. 407 F.2d 1027, 1029.20 Accord-Amalgamat-ed Local Union355 v.NLRB,481 F.2d 996, 1002 fn 8(2d Cir. 1973).In recent years, the Board has drawn such an infer-ence of the absence of an uncoerced majority in a varie-ty of ways. InSiro Security Service,247 NLRB 1266,1273 (1980), it adopted a "totality of the circumstances"approach proposed by Administrative Law Judge Frank.I base this conclusion [that the union did not rep-resent an uncoerced majority on the appropriatedate]on the evidence adduced by the GeneralCounsel, the logical inferences derived therefrom,the totality of circumstances (including the haste ofSiro in recognizing Allied without an adequate cardcheck), Siro's assistance to Allied in obtaining unioncards from its employees both before and after rec-ognition of Allied, the failure of Siro and Allied toaccord employees their statutory rights in the appli-cation of an otherwise lawful union-security clause,the requirement of Siro and Allied that employeesexecute check-off authorization cards as a conditionof employment, the deduction of union initiationfees and dues without such authorization, the evi-dence that some cards upon which the Union reliesin asserting its majority status were obtained fraudu-lently,and the absence of evidence sufficient torebut the General Counsel'sprima faciecaseInBronxwood Home for Adults,244 NLRB 905 (1979), itappears that the Board was willing to shift the burden ofproof when therespondent unionfailed to prove the exist-ence of an organizing campaign or a majority of designa-tions and upon a single demonstration that the employerpreferred the recognized union to another union:There is no evidence that Local 422 ever en-gaged in any organizing activity among Respond-ent's Bronxwood employees or that it had ever beendesignated as bargaining representative by any,much less a majority, of those employees.7 Indeed,the only evidence of Local 422 activity is its agentsentering the Home with the permission or acquies-cence of the Scharfs who, in essence, contempora-neously barred entrance to Local 1115 agents, al-though they knew the latter had been actively orga-nizing their employees. Obviously, the Scharfs wereseeking to choose the union to represent their em-ployees, and their subsequent execution of agree-20 The court apparently did not find it necessary to rely on the postre-cognition conduct,statingmerelythat "[tlhe Board inferred from 7proven instances of coercion that other unproveninstances had oc-curred " It ventured, as well, "The Boardmight alsohave inferred thatthe coercion of the 7 hadan indirecteffect on others," id at 1030, al-though there appears to have been no showing of knowledge by theother employees of the seveninstances'No Local 422 authorization cards were introduced into evi-dence, and no agent of that union testified at the hearing TheScharfs' testimony relating to the issue-as was all their testimo-ny-was wholly discredited by the Administrative Law JudgeHere, counsel for the General Counsel apparentlyseeks to apply the foregoing line of cases to the presentfacts in the following manner.Recognition, accomplished by threats which are inthemselves violations,see Gold Standard Enterprises,Inc,249 NLRB 356, 361, enforced 679 F.2d 673,110 LRRM 2587 (7th Cir. 1982), resulted in thecards in evidence. Those cards are thus an unreli-able indicator of employee support. SeeHollanderHome Fashion Corp.,255NLRB 1098, 1102;AirCentral Products, Inc.,139 NLRB 607, 621, enforced344 F.2d 902, 59 LRRM 2192 (5th Cir. 1965)Having shown that these cards were obtained bycoercion, the burden shifts to the Respondents todemonstrate an untainted majority status. Theywere required to place in evidence, with proper au-thentication, cardswhich they could prove wereproperly obtained and signed. SeeSiro Security Serv-ice,Inc.,247 NLRB 1266, 1271.It is, however, not necessarily accurate to argue on thisrecord that the "[r]ecognition [was] accomplished bythreatswhich are in themselves violations " The"threats" referred to are evidently the statements tosome employees made by Dan Henderson and otherRainey agents during the application process that theyhad to sign the dues-deduction forms and/or join theUnion. Unquestionably, such statements made to appli-cants before the operation of the business has com-menced are violative of the Act Furthermore, if it wereshown that such statements were made to prospectiveemployees who then signed authorization cards or simi-larmanifestations of union support, it could be conclud-ed,when a respondent union or employer attempted toprove majority status by a proffer of such documents,both that the documents could not be relied upon andperhaps, underClement Bros.Co., 165 NLRB 698 (1965),that the taint should be considered pervasive But whileit is true that the few "cards in evidence" are "an unreli-able indicator of employee support," these particular"cards"-dues-deduction forms-have not been explicitlyproposed by any party as a "reliable indicator of employ-ee support "Itmust be remembered that Bradley testified that heand an associate obtained signed membership applicationsand checkoff forms from a majority of the unit employ-ees and, apparently, presented the latter to Rainey. Thefour checkoff forms in evidence, as the authenticatingwitnesses testified, were signed by them during the appli-cation process, and none of them mentioned that Bradleywas present at the time. Theoretically, these four forms, RAINEY SECURITY AGENCYand others signed by other employees in the applicationprocess, have nothing to do with the cards and formswhich Bradley avers were obtained by him and used asthe basis for recognition (although, as earlier indicated,at one point in his testimony Bradley gave the clear im-pression that he was obtaining signatures on checkoffforms at the same place at which "Rainey's people" weretaking employees through the application process).Nonetheless, I agree that the forced signing of thecheckoff forms in the application packages is a significantfactor here. The theory underlyingClement Bros.andlike cases seems to be that while a respondent in an8(a)(2) case need not initially shoulder the burden ofproving a majority, the law requires that there must infact have been majority support at the time of recogni-tion.That fact of majority support will ordinarily be pre-sumed, as all actions such as recognition are normally as-sumed to be consistent with the law. But once there issome showing that any earlier-gathered majority, howev-er manifested,21 might have been obtained or maintainedby improper influence, the Board may, in the exercise ofits reasoned judgment, require the parties to divorce untilproperly wed.In the instant case, it can be fairly argued that even ifa clear majority of employees had validly signed authori-zation cards and checkoff forms for IGWApriorto theapplicationprocedure,Rainey'sincorporationofIGWA's checkoff forms into the hiring process compro-mised the propriety of the recognition extended on Octo-ber 1, the first day of hire. Under the law, IGWA couldnot legally be recognized as the official union until Octo-ber 1; but employees who saw (on, say, September 28)an IGWA checkoff form in the Rainey applicationpacket would reasonably have felt constrained to supportIGWA in order to work at the desired employment. Thiswould mean that even employees who had legitimatelysigned authorization cards prior to September 28 wouldhave felt reluctant to rescind their authorizations on Sep-tember 29 even if they had wanted to do so, sinceRaineywould have, by requiring that the forms besigned, given the Union its seal of approval.Moreover, the distinctly rank aura pervading this casecompels one of two conclusions: (a) that IGWA neverhad any authorizations from any employees as of thecontract date of October 1 or (b) that, if it did, chancesare quite good that they were obtained in circumstancesinwhich improper influence abounded.As to (a), I have noted that the GSA contract was notawarded until "on or about" Thursday, September 24;22the very earliest time thereafter that Bradley wouldlikely have been able to make contact with the would-beRainey employees in both Detroit and elsewhere inMichigan, and then have gathered 40 or more of themtogether and come from Chicago for the meeting in De-troit at which the 40 or more cards were allegedly se-cured, would have been some time in the following mid-week. But Bradley testified that he not only accom-plished this feat, staying in Detroit for "two or three"21There is no requirement that majority support be memorialized insigned authorization cards,Regency Gardens Co,supra22 As stipulated at the hearing281days, but also then obtained recognition and met withMack Leonard "maybe once or twice" before executingthe October 1 amendment I have elsewhere pointed outthat not only was there no testimony from anyone otherthan Bradley about the authorization cards, but that alsonot one of the three Respondents attempted to put suchcards in evidence or even to explain their absence;23and, on brief, Respondent IGWA's lip service to Brad-ley's testimony is even more succinct than that given toitby Respondent Rainey. In these circumstances, it ishard to generate any faith that a majority showing everexisted.24As for argument (b) above, if Bradleydidgather anycards, that might well have been done, as shown by hisearlier-quoted testimony, in the presence of Rainey offi-cialsThat circumstance would itself cast doubt upon thevalidity of any such cards, seeDepartment Store FoodCorp.,172 NLRB 1203, 1207-09 (1968).In addition, if authorization cardswerecollected, thatwas done in the same time period in late September inwhich employees were being told, in the applicationprocess, that they had to sign a dues-checkoff formand/or had to belong to a union. It seems most likelythat the dues-deduction slips appeared in all the applica-tion packages given to prospective employees,25 and therecord indicates that the packages were distributed atvarious times and places during the latter part of Septem-ber Because Bradley was quite unspecific as to when hepurportedly secured signatures, and since no authoriza-tion cards have been brought forward, it is possible thatany such cards were signed before the checkoff formswere presented. But even that fact, as discussed above,does not necessarily sanitize the cards with respect tothose cardsignerswho might have desired to changetheirminds and then felt restrained from doing so. Onthe other hand, there is a good chance that any employ-ees who signed such checkoff forms may have been ex-posed to them prior to having been offered authorizationcards; that circumstance, I believe, would clearly nullifythe reliability of any such cards as a free demonstrationof employee sentiment.That "good chance" seems to be whatClement Bros.,supra (407 F.2d 1027) is talking about as a sufficient basisfor requiring the termination of the bargaining relation-ship. If 7 instances of coercive remarks are a properfoundation for doubting the reliability of at least 58 otherauthorization cards out of a total of 129 signed cards,then it also seems appropriate here to doubt that a validmajority was secured. In so concluding, I rely on "thetotalityof the circumstances"(SiroSecurityService,supra, 247 NLRB 1266 (1980); see alsoFarmers EnergyCorp.,266 NLRB 722 (1983), in which the Board veryrecently reaffirmed theSiro"totalityof the circum-stances" approach), including the coercive implications2aAn adverse inference might well be in order in such circumstances,Auto Workers v NLRB,459 F 2d 1329, 1335-36 (D C Cir 1972)24Nowhere in the record is there any firm indication, aside fromBradley'sworthless testimony, of the number of Rainey employees inMichigan as of October 125 I recognize that Brian Cleary did not recall signing such a form, buthe did know that initiation fees and dues were deducted from his pay Aswill later be seen, Cleary's memory is not exceptional 282DECISIONSOF NATIONAL LABOR RELATIONS BOARDof the inclusionof the checkoff forms in the applicationprocess,the extremelyunconvincingstate of the recordas to the authorizationcards assertedly gathered byBradley,and the indication,as inBronxwood Home forAdults,supra,244 NLRB 905 (1979), that the Rainey of-ficials"were seeking tochoosethe unionto representtheir employees."26The court emphasized inClement Bros,407 F.2d at1030: "In a system of labor relations in which a majoritymay become the exclusive bargaining agent of all work-ers ina unit, adequate protection of the minority requiresthatwe permit the Board to exercise its full statutorypowers to insure that thosemajoritiesare not coerced "In the present case, those "full statutory powers" encom-passthe authority to sever a bargaining relationship withas unstablea foundation as appears here, in order toafford the employees the "complete and unhamperedfreedom of choice which the Act contemplates,"Ma-chinists Local 35 v. NLRB,311 U S 72, 80 (1940)Accordingly, I conclude that by presenting applicantswith dues-deduction forms in September 1981 and tellingthem that they had to join Respondent IGWA, Respond-ent Rainey violated Section 8(a)(3) and (1) of the Act. Ifurther conclude that by entering into a collective-bar-gainingcontractonOctober 1, 1981, RespondentsRainey andIGWA violated, respectively, Sections8(a)(2) and 8(b)(1)(A). In addition, by includinga union-securityclausein that agreement and thereafter enforc-ing it,Respondents Rainey and IGWA violated, respec-tively, Sections 8(a)(3) and 8(b)(2).VI. THE REPRESENTATION AFFORDED TO EMPLOYEESBY RESPONDENT IGWAAs discussed, the amended complaint asserts that bothRespondents violated the Act by virtue of the inadequaterepresentationprovidedemployeesbyRespondentIGWA Weturnfirst to the issue of IGWA's liability 27As earlier set out, the complaintamalgamates anumber of asserted defaults by IGWA into a single para-graph At the hearing, I inquired of counsel for the Gen-eral Counsel whether each of the acts recited were con-ceived to be a separate violation and was told that "withan 8(b)(1)(A) violation that is alleged, one tends to lookmore at a number of acts rather than at one act as consti-tuting the violation " Subsequently, however, I was alsotold that "the failure to provide employees with copiesof the union's constitution and bylaws isper se aviola-tion of Section 8(b)(1)(A)." On brief, while modifying26 The evidence of close collaborationisunmistakableThe inclusionof checkoffforms in applicationseven before employees were hired andthe operationsbegun,and thus at a time when the Respondentscould notlegally haveengaged in bargaining and agreed to a contractualcheckoffprovision,and the execution of a contract,having the effect of barringcampaignsby other unions, on the very day that Raineybegan operatingthe MichiganGSA contract,are prime examples27Although there may be some surface tension inconcluding boththat a union was not entitled to represent a group ofemployeesand thatitalso violated a statutory duty to representthem fairly,the Board hasheld, as counselfor the GeneralCounsel notes, that a unionfound not tobeabona fide collective-bargainingrepresentativeviolatedSec8(b)(1)(A) by failingto represent certain employeesService Station Opera-tors(Urich Oil Co),215 NLRB 811, 815 (1974)the last-quoted principle to some extent,28 the essentialtheory of the allegation is formulated as follows: "Ratherthan fulfill its duty to the employees, the IGWA pro-ceeded in every manner to display indifference to theirneeds anddeference to those of the Employer "There is a distinction, unquestionably there but noteasy to articulate, between the union which simply serv-ices itsmembers poorly and one which performs sobadly that it may be said to have violatedits 8(b)(1)(A)duty of fair representation The present record does notshow that IGWA totally neglected its representationalduties, as will be discussed. Nonetheless, it does appearthat, after acquiringits illegal status,IGWA was so un-mindful of the basic needs of the employees as to whomitwas granted stewardship that it may be said to havebeen in statutory defaultThere is an initial problem, addressed by none of thebriefs,which presents some difficulty The master agree-ment made applicable to the Michigan employees on Oc-tober 1 contains the following provision-Article VIIIPROBATIONARY PERIODAny new employee, other than part-time employ-ees,who shall be hired by the Employer shall servea sixty (60) day probationary period beginning withthe date of his hiring prior to becoming eligible forUnion membership and benefits under this Agree-ment. The Employer shall not be bound to pay thewage minimumas set outherein during this period.The Union shall not institute grievance procedureson behalf of any employee terminated prior to theexpiration of his probationary period. The Employ-er's right to terminate probationary employees forwhatever cause is vested and absolute Completionof the probationary period shall automatically bringthe employee under the terms of this Agreement.Itseems clear that all of the employees hired byRainey on October 1 would have been "probationaryemployees" until November 30 for purposes of this pro-visionThe question presented is whether the provisionmeans that the parties intended that IGWA did not oweany duty of representation to these employees until onand after that date, and also whether that 60-day periodcan be discountedin assessingdelays by the Union in un-dertaking its responsibilites in Michigan.Iconclude that the provision is too ambiguous for aconstruction that the parties intended that the Union wasnot to represent the Michigan employees at all duringthe probationary period For one thing, neither Raineynor IGWA has made such a contention, and that is animportant factor in this context For another, such a con-struction is inconsistent in principle with Bradley's claimthat he secured a majority of cards prior to October 1,which would be a pointless exercise at that time if the28 Counsel points out that the Board held inLaw Enforcement& Secu-rityOfficers,Local 40B (South Jersey Protection Agency),260 NLRB 419,that a union violated the Act by failing to honor anemployee's requestforcopies of the health and welfare plan and the collective-bargaining agree-ment RAINEY SECURITY AGENCYemployees would not become eligible for representation(if they were still employed) until the end of the 60-dayperiodThird, the undenied testimony is that Bradley at-tempted to appoint Burch as a steward in the latter partof October, at a time when she herself was still on proba-tion as were the other employees Fourth, employee Me-koliavitch insisted that he received a membership cardfrom the Union "sometime in October," or prior to theexpiration of the 60-day period; no one came forward todeny his testimony, although it was brought into ques-tion at the hearingThe clause itself is internally contradictory or, at least,ambiguous.Does "Union Membership and benefits"mean only "Union Membership and Union benefits?"The sentence stating that the Union "shall not institutegrievance procedure on behalf of any employeeterminat-edprior to the expiration of his probationary period" isquite specific, implying, under the doctrine ofinclustounius est exclusio alterius,that the grievance procedure isotherwise available to probationers during the 60-dayperiod, the same argument may be made that the limitedreference to the employer not being bound by the "wageminimum" implies that it is otherwise bound; and, itcould be argued, the final sentence of the provision issimply meant to make all such grievances subject to theprocedure once the probation has endedItherefore conclude, particularly in view of the si-lence of the Respondents on this matter, that the con-tract is not understood or applied by the parties to doanything other than allow the Employer to pay submini-mum wages to probationers and to discharge them with-out being subjected to a viable grievance 29Returning to the issue of the Union's failure to proper-ly represent, we begin with the fact that the Bradleysmade no effort at all to consult with the bargaining unitemployees before they executed an agreement on theirbehalf on the very first day of their official representa-tionThis is arrogant behavior, at odds with the notionof a labor organization being, as Section 2(5) of the Actdefines it, an organization "in which employees partici-pate."Nothing in the statute specifically demands priorconsultation before signing an agreement-a labor orga-nization is entitled to act on its own But seeking em-ployee involvement in such matters is so commonplaceand so obvious that the failure to do so suggests a totallack of seriousness of purpose on the part of a unionwhich fails to do soThe next problem area was the Union's aloofness fromthe employees until they began to file charges with theBoard. To the frustrated employee witnesses, the realityof the Union was manifested principally by the fact thatdues were being withheld from their paychecks A majordeficiency was IGWA's failure to assure that at least oneofficialrepresentative of the Union was immediatelyavailable to the employees for considering and process-ing their complaints, inquiries, and grievances29 It should be noted that if the contracting parties in fact intendedthat the contract totally excluded probationary employees from its cover-age (putting aside the rejected accretion argument), the October 1 recog-nition would have been totally invalid, since the unit at that point wouldhave consisted of zero "employees "283It is true, as earlier set out, that in the latter part ofOctober, Bradley (with Rainey representative Brooks)asked employee Burch to be the "union steward for theDetroit area," but she declined the offer. Thereafter, itwas not until the early January motel meeting (after thefirst unfair labor practice charge was filed) that anothereffortwas made to select a local representative. At thattime, Joyce Haynes testified, she agreed to become "theliaison person between Detroit and Chicago until we gotMr [Leonard] here."Although Haynes testified at one point that 2 or 3weeks later, she received in the mail a copy of the bar-gaining agreement,30 she also testified that the only roleshe understood she would be playing was that of "con-tact personto getthe information back to the peoplehere " Contrary to Haynes, employee Mekoliavitch testi-fied that the word "steward" was used in connectionwith Haynes' appointment; nontheless, it seems clear thatshe knew little about such a function and received noeducation in it.31 It does not appear that the employeeswho did not attend the January 9 meeting were ever no-tifiedof Haynes' appointment, nor does it appear thatHaynes handled any business for the Union after her ap-pointment.Itwas not until March that any further action to theend of appointing a real representative was taken. Therecord shows that, an unfair labor practice complainthaving issued against IGWA on February 19, 1982,Bradley sent out a notice of a March meeting for the De-troit employees, but presumably because the day and thedate given were not consistent, only two employees ap-pearedAt the meeting, Bradley asked one of the two,Larry Childress, to be "the representative for Rainey,"and promised to pay him $50 per month for his efforts.Childress agreed and, on March 19, IGWA sent lettersto the employees announcing that Childress was theirrepresentative, that he would "take all complaints," andthat he could be reached at a given telephone numberfor 2 hours each day.Although Childress generally minimized his own per-formance thereafter, and the General Counsel argues thateven the appointment of the untrained Childress was in-adequate action by IGWA, it can be contended from thesomewhat fluctuating testimony of Childress that he per-formed not inappropriately thereafter.32 But any such30 Subsequently, she testified that she also asked at the January meet-ing for a copy ofthe constitution and bylaws,and that shereceivedthemthereafterBut later,she was not sure what was sent to her3 i It seems doubtful that, at the January 9 meeting, Haynes understoodherself to be agreeing to become a regular union agent, since at that verymeeting she filed a written grievance with Bradley about Rainey's failureto properly reflect city taxes on W-2 forms,the letter referred to the factthat "the Union has taken our dues and we have had no representationup to this point " Haynes had also filed the original charge againstRainey on December 1632 At one point,Childress said that he had never been given grievanceforms or copies of the bargaining agreement and the union constitution,and at another that onlyoneemployee had approached him witha griev-ance Thereafter,he seemed to be saying that the Union did send him acopy of the bargaining agreement after he became the "representative,"as well as a copy of Rainey's contractwith GSA,and he later spoke ofother grievances, brought to his attention by employees who workedwith him,which he discussed with Rainey management and also commu-Continued 284DECISIONSOF NATIONALLABOR RELATIONS BOARDimprovement does not dispel the justifiable conclusionthat the Chicago-based Union's failure for 5-1/2 monthsto clearly designate an officialMichigan representativewas a serious breach of what should have seemed a com-pelling duty.Having failed in the first several months of representa-tion to make such a local appointment, it logically be-hooved IGWA to bend every effort during that periodto assure that employees were able to at least contact theUnion's Chicago office by telephone. While the evidenceon this aspect of the case is mixed, it appears to me thatitwas not as easy to reach out and touch the Union as itshould have been.Two employees testified that they received member-ship cards from the Union, Mekoliavitch sometime inOctober and Henderson at some undetermined time. Onecan assume that the cards were sent out routinely to allor many of the members of the bargaining unit.33 Thefact that the cards have Chicago telephone numbers andan address on them, however, seemed to have escapedthe notice of some of the employees who testified, sincea few spoke of having, to seek out the Union's phonenumber from others 34Although the mailing of the cards may be viewed asan effort to permit the employees to contact IGWA, therecord indicates that, overall, the Union did not do avery good job of responding to calls. Some employeeshad no problems on this score. Mekoliavitch made atleast three calls to Bradley between November 1 andDecember 14, and had no trouble reaching him. Clearycould not remember any difficulty in contacting BradleyBurch said that a call to Bradley was returned with rea-sonable promptness in October, but a December call, an-swered by Mrs Bradley, was not returned by her hus-band. Doty testified that he and employee McCluskey at-tempted one November or December morning to callboth Chicago numbers, but got only an answering serv-ice; the record does not expressly say whether their callswere returned, but apparently they were (see discussionof McCluskey grievance, below) Sandra Henderson tes-tified that in 1981, she tried to call the Union "three,four times, probably," but only reached an answeringservice; however, she left no messages. Childress saidthat he tried to call the Union "at least 10 times" in thefirst 2 weeks of November 1981 and got no answer at all.Although Childress was an otherwise confused witness,be seemed to be making an effort to be honest, and thereisno reason to disbelieve him on this point. JoyceHaynes testified that she called IGWA "at least two orthree times" before January and left messages on the re-ntcated to the Union's Chicago office It should be noted, however, thatChildress also testified that he was never told which employees he was torepresent and at what locations He says that he tried to contact employ-ees in Pontiac and Ann Arbor to see if they had any grievances, but wasunable to reach them It might also be noted that Childress' maximumavailability of 2 hours per day could not have been helpful to some of theemployees33As I have similarly assumed that the checkoff forms were includedin all or most of the application folders34Haynes testified that at a time of which she was not at all sure, butperhaps around November or December, the name and number of theUnion was posted on the desk at the Internal Revenue Service DataCentercording machine, but was "never able to talk to anyonedirectly."Certainly,the law does not require that a qualifiedunion business agent always be stationed at a telephoneready to make an instant response to an employee queryor complaint,and there is nothing wrong with the use ofanswering machines.However, the system should oper-ate so that all calls are returned with reasonable prompt-ness by a responsible official,especially in a setting inwhich no capable local representative has been designat-ed.The unrebutted evidence indicates that RespondentIGWA did not measure up to this standard 35Then there is the matter of requests by employees forcopies of the bargaining agreement and the Union's con-stitution.Aside from whatever documents were receivedby Haynes and Childress,the principal testimony regard-ing such employee requests relates to the January 9 em-ployee meeting.After reviewing the testimony of thosewitnesses who attended that meeting, I cannot say thatany of them made specific and formal requests for docu-ments. On the other hand, it can be stated with confi-dence(1) that the angry employees made clear to theBradleys that they wanted to see the governing papersand (2)that George Bradley assured them that the docu-ments would be forthcoming.36 Thus, Arthur Doty testi-fied that he asked Bradley if he had the contract or thebylaws with him"to show us"and was told that theywere in Chicago;while Doty did not ask Bradley to sendhim copies,Bradley made that request unnecessary bypreemptively"volunteer[ing]" that he"would be gettinginformation to us."I infer that the employees at the January 9 meeting ef-fectively communicated the notion that they wanted toexamine the relevant union and bargaining documents,and I conclude that such a generalized request was effec-tive to trigger the duty enunciated inLaw Enforcement &SecurityOfficers,Local 40B,supraI have earlier noted that the credit side of the Union'sledger is not blank.Doty testified that after he andMcCluskey tried to call Bradley in November or Decem-ber to complain about a suspension given to McCluskey,"the Union . . got-I believe-the day's pay"for thelatter.37 Childress testified that in early January 1982, hecalled the Union to see if anything could be done aboutgetting him a position he had applied for. Some 2 weekslater,Mrs. Bradley called to say that he would be get-ting the position,and he did. It cannot,of course, be de-termined on this record the extent to which the unfairlabor practice charges may have galvanized Respondentsinto a semblance of action,assuming that the Unionplayed a role in obtaining the position for Childress.Nontheless,Iam persuaded that the efforts put forthby this"Mom and Pop"Chicago-based Union to repre-35 I should note that the Union moved its offices sometime in the firstpart of 1982 Bradley testified that he notified the Michigan employees ofthis change by letter There is no direct contradiction of this testimonyas It is another example of Bradley's unconcern that he would attendhis first meeting with Michigan employees, more than 3 months after rec-ognition andshortly after the filing of unfair labor charges, without eventhinking to bring a copy of the bargaining agreement31 Thetime at which this happened, and Doty's basis for believing thatthe Union contributed to the result, is unexplained RAINEY SECURITY AGENCYsent employees scattered throughout Michigan were in-adequate to the demands of Sections 9 and 8(b)(1)(A). Aunion is, inter alia, a service agency, these employeeswere being forced to pay for that service; and they werenot getting their money's worth, at least, it may beargued, until aroundMarch or April 1982 I see noreason to believe that such a prolonged, conscious, andserious pattern of inadequacy may not itself be regardedas a violation of Section 8(b)(1)(A)Ifind, in substantial accordance with the complaint,that from October 1, 1981, until at least March or April1982,Respondent IGWA violated Section (b)(1)(A) byfailing to make reasonably available to Respondent Rain-ey'sMichigan employees the information, advice, and as-sistance to which they were entitled and by failing toprovide employees, on request, with copies of the gov-erning collective-bargaining agreement and the Union'sconstitutionThe employee witnesses testified to various complaintsthey had from the beginning of the Union's tenure, andtheGeneral Counsel now seeks a specific remedy forthem.38 On brief, counsel mentions three items in thiscategory: "Thus, those employees who were deprived ofpaid lunches should have that lost money repaid to them,as should employees qualifying at the range who thuslost pay Any employees who suffered loss as a result ofa lack of health insurance should be made whole forthose losses "As for the paid lunches, Mekoliavitch testified that assoon as Rainey tookoverthe contract, "[t]hey startedtaking out our lunchesWe were getting paid ten hoursprior to that for working ten hours Soon as Rainey tookover we were getting paid nine and a half hours and ineffect losing a half hour worth of time and a half paywhich is forty-five minutes for our lunches." Apparentlythischange of practice applied only to guards whoworked at the Federal Courthouse; employee Burch,who was stationed there, testified that at the January 9meeting, "They got into discussions about the lunches atthe courthouse.We were docked a half hour for lunch,and no one else is docked for lunch, at the other-at thedifferent posts."Mekoliavitch testified that, as soon as this practicebegan,he spoke to Captain Halley, saying that hewanted to "grieve to my union since I had to join aunionwhich we hadn't heard of but it was there."Halley (and subsequently Brush) told him that they didnot know how to contact the Union, and that such anobligation was the employee's. Two weeks later, Meko-liavitchwas angered by the fact that he lost "ten hourspay" when he was made to go to the range to qualifyand he also complained to his superiors about that, withthe same result.InNovember, Mekohavitch got the Union's numberfrom Burch and called Bradley to tell him that he hadproblems and he did not "even have anybody to grieveto." Bradley replied that they were trying to "get downthere"; thatMekohavitch had not "even been working38 The amended complaint requests a remedy for "any losses [the em-ployees] may have suffered due to the employees' inability to file, processand/or adjust grievances "285here thirty days yet" and "we don't represent you forsuch-and-such a time"; and that Bradley would contacthim when Bradley came to Detroit. Nothing further hap-pened, so far as the record shows, even though the issueswere raised at the January 9 meetingA union violates its duty of fair representative when itengages in action, or fails to act, in a manner which maybe characterized as "arbitrary, irrelevant, invidious, orunfair "Teamsters Local 692 (GreatWesternUnifreightSystem),209 NLRB 446, 448 (1976). While IGWA's am-bient failure to provide service to the Michigan employ-ees might arguably be characterized as mere negligence,which the foregoing case holds not to be enough to es-tablish a violation, I am inclined, as earlier indicated, tothink that such a clearcut pattern of behavior must be re-garded as inherently unfairMekoliavitch's lack ofawareness of the Union's identity and location effectivelyprevented him from filing a prompt grievance. When hefinally tracked down Bradley, Mekoliavitch was put offand told that Bradley would speak to him about thematter when he came to Detroit However, although thesubject was again raised when Bradley finally appearedat the January 9 meeting, the record gives no indicationthat any grievance was either pursued or rejected on themeritsThis sequence of events leads me to concludethat we are not dealing here with the kind of union inad-vertence which the Act tolerates.The only standard for measuring employee rights inthe present situation is the bargaining agreement, and Isee nothing there which suggests that the courthouse em-ployees were entitled to paid lunch periods. But there isnothing to the contrary, either, and the testimony thatonly the courthouse employees were not paid for lunchperiods indicates thatMekoliavitch's complaintmighthave been supportable. The apparent merit of a griev-ance is only relevant to the issue of whether a union hasgiven the grievance adequate consideration, seeHenry J.KaiserCo.,259NLRB 1 (1981);Glass Bottle BlowersLocal 106 (Owens-Illinois, Inc.),240 NLRB 324 (1979).Here, there is no evidence to indicate that the grievancewas ever subjected to reasoned scrutinyI reach the same conclusion about Mekoliavitch's com-plaint regarding payment for firing range practice. Thebargaining agreement contains nothing specific on thispoint, but it seems clear that gun range time can be con-sidered worktime, and the testimony of Mekoliavitch andDoty is that Rainey did not pay them for such time, orat least did not pay them as much as Per-Mar had Whileconfusion reigns as to the details, it is fairly clear that theemployees experienced a loss of some kind, and I cannotsay on this record that the Respondents have shown thata grievance would have been patently baselessMekohavitch entertained a sincere grievance about thismatter; he spoke to Captain Halley about it and was ig-nored; he finally talked to Bradley and was put off, andhe brought it up at the January 9 meeting, with no ap-parent consequence. The same principles apply as withthe paid lunch complaint 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDIwould not, however, grant remedial relief to employ-ees other than Mekoltavitch39 Hewas the only employ-ee to display anyinterest inpursuing a grievance aboutthesematters.Some employees, experience tells me, donot like to file grievances and might not have done sohere even if the procedure had been readily available tothem.Given the speculative nature of the outcome ofany such grievances,I see no merit infurtherspeculatingthat other employees might have grieved if they had hadthe opportunity.The claim for employees who "sufferedloss as a resultof a lack of health insurance" appears to be unfounded.While Mekoltavitch testified to an absence of informationabout that subject at the beginning of the Rainey-IGWArelationship,he further said that he eventually estab-lished that he was covered by insurance.That leaves for consideration the case of Brian Cleary,and a rather confusingone it is.Cleary testified that onFriday,December 11, he was told by Manager Brushthat he was being temporarily laid off the followingweek. On Monday, Cleary went to Rainey's office andasked Captain Halley why he was not working. Halleytold him that he could work the next day at the DataCenter to replace a sick employee, but Cleary protestedthat he had been employed for "two and a half, threeyears" and wanted to know, in writing, why he had beeneffectively laid off. Halley said he could only offer himthe temporary Data Center job.Cleary was then put on "permanent layoff' allegedlybecause he "refused day shift," as recordedin a person-nel action form signed byBrush.The form states thatCleary was offered a choice of two shifts (one from 7:45a.m.-3:45 p.m. and the other from 3:45 p.m.-11:45 p.m.)and refused both, the second "becauseof his job atHudson," a local department store. At thehearing,Cleary partially denied thecontentsof the personnelform,sayingthatwhile he did refuse work offered tohim (for only a 3-week period) on the 3:45-11:45 p.m.shift because he had another job atHudson'sfrom 6-10p.m.,40he was never offereda permanent7:45 a.m.-3:45p.m. job, but rather only the opportunity to substitute fora singleday, as described.On December 14, Mekoliavitch gave Cleary theUnion's Chicago number. A telephone bill in evidenceshows that Cleary placed a call to that number onThursday,December 17. He "explained to [Bradley]what had happened and [Bradley]said thathe wouldcheck into it with Rainey the next day."In Cleary's first account of this conversation,he men-tioned no other discussion,and hewent on to say thatthe next he heard from Bradley was "April, I think,"when he received a letter saying that Bradley had "heardthat I had a grievance with Rainey Security and that hewanted me to write everything down on paper."But oncross-examination,Cleary made the following statement:"I talked to Mr. Bradley on the 16th or 17th [of Decem-ber] and he told me to write down everything that hap-39The cutoff date would thus be June 1982, when Mekoliavitch leftRainey's employment40 He wanted to retain the part-time Hudson's Job because it affordedmedical and dental insurance coverage for his childrenpened and put it on paper and mail it to him." By thatpoint in the testimony, Cleary had identified a letterdated February 12, 1982, which he said he had mailed toBradley on or around that date. The letter describeditself as "an official grievance" and sets out some factsabout his December termination.4 tAfter Cleary had mentioned in his cross-examinationthatBradley had, in December, asked him to "writedown everything that happened . . . and mail it to him,"he was asked why it had taken him until February to doso; his answer: "I didn't know actually what I was goingto do, Your Honor I was working at Hudson's and I justdidn't do it until then."42 He was then asked to confirmthat he was "supposed to contact Bradley" and "didn'tdo it for a month and a half," and he answered, "Right "Moments later, he said that he "recollect[ed]" what hadoccasioned the delay:The reason I hadn't wrote down my grievance andeverything to Mr. Bradley is because I tried to col-lectunemployment compensation. I had to keepgoing back to that, and back to that, and back tothat.And they refused me unemployment so that'swhen I decided to write the letter to Mr. Bradley.Still later, on cross-examination by another Respondent'scounsel, Cleary answered "Right" to the question wheth-er Bradley had told him in December to "put it in writ-ing and send it to him."On redirect, Cleary testified that he had given an affi-davit to the Board on January 13, 1982, in connectionwith the charges filed by others, and he thereafter, in thelatter part of January, called Bradley and told him thathe had "filed a grievance" with the Board (his term forthe affidavit).43 At that time, Bradley told him, in regardto the termination complaint, that he "hadn't gotten any-thing back from Rainey yet," but he "was still lookinginto it." Bradley also told him to "write down my griev-ance and send it to him." Thereafter, when, in effect,asked by counsel for the General Counsel if he wasreally sure that it had been in December that Bradleyhad first asked him to write down the facts, Clearyevinced uncertainty as to whether that request had beenmade in the December call or the January one.Cleary's January 13 affidavit says only the followingwith respect to his December 17 phone conversation:[Bradley] asked what I wanted. I told him what hadhappened. He said he would check it out That is allI recall of the conversation.41Cleary testified that the certified letter was returned to him about amonthor so after he mailed it in February The problems were manifold.the Union moved its offices around that time, the letter unhelpfully erredby addressing Bradley as "President U P G W U ," the name of a differ-ent union,which could have caused forwarding problems, and then, ofall things,Cleary himself moved withoutleaving anaddress pnor toreturn ofthe letterCleary saidthathe called Bradley when the letterwas eventually returned and was told the new address of the Union, andhe rewrote the letter and remailed it to Bradley in March42After being let go by Rainey, Hudson's raised Cleary's weeklyhours from 24 to 3243 Cleary did not file his own charge until March 1, 1982 RAINEY SECURITY AGENCY287When, at the hearing, Bradley was asked about theCleary matter, he said, "The first contact that we had,Mr. Cleary called me, I believe in March. He had beendischarged in December and he told me that he was dis-chargedwith no reason, lawful reason that he couldthink of. I asked Mr. Cleary to write me a letter explain-ing specifically why he was discharged " He further saidthat in April he came to Detroit and spoke to CaptainHalley about the circumstances of the termination, andasked Halley to "give this man a job back." ThereafterBradley stated, none too clearly, "He offered this man ajob,which he was working, going to work that time at8:00 a.m. in the morning. He offered him a job that hewas supposed to go to work at 8:15 a.m. He refused thejob, saying that he had a second job." In context, thisseems to be a statement that Bradley persuaded Halley tooffer Cleary another job, but it also can be read to relateto the original incident. Bradley stated that he under-stood Halley to be saying that Cleary could still haveeither of the jobs that had been offered to him in Decem-ber.44Cleary finally returned to work for Rainey inAugust 1982.45Ianalyze asfollows the testimony of the two wit-nesses.46 I do not believe that Cleary's first call to Brad-ley was placed in March, as Bradley testified, given theevidence of Cleary's telephone bill and the fact thatClearymentionedthe callin hisJanuary affidavit. Con-flicting considerations make it impossible to decide withany confidence whether it was in the December or Janu-ary conversation that Bradley told Cleary to put in writ-ing the facts underlying his complaint. Bradley's almosttotal indifference to the employees prior to January sug-gests that it may first have been mentioned in the Janu-ary call, but Cleary's initial testimony that it was in De-cember must be given some weight.Still,whether or not Cleary failed to comply with aDecember request for written information, the fact isthat, in that call, Cleary initiated a grievance and wastold by Bradley that he "would check into it withRainey the next day." The burden is on the GeneralCounsel to demonstrate that Bradley failed to process thegrievance properly and that his failure may be classifiedas arbitrary, invidious, or unfair. I think that the GeneralCounsel has carried the burden.As indicated, Cleary testified that 5 or 6 weeks afterthe December call, he phoned Bradley to inquire into theprogress of his grievance, and was told that Bradley"was still looking into it."47 But Bradley tells us that he44 Bradley also said that before he came to Detroit, Cleary had agreedtomeet him, but that he called Cleary's father upon arrival and Clearynever showed up Cleary conceded that Bradley had said he was coming,but he stated that he was working at the time that Bradley was in Detroiton a Saturday41While evidence on this point was originally excluded, it thereaftercame in withoutobjection4eCleary made an honest appearance, but his labile testimony castdoubt upon the strength of his powers of recollectionWhile I had noopportunity to observe Bradley,his recorded testimony is, as earlier de-scribed,volatile,and it has an incautious and reckless quality41 I credit Cleary's testimony on this score Reference to this call hadbeen omitted from his direct examination,and he answered "No" oncross to a very specific question as to whether he had called Bradleyback "inDecember,after you talked to him the firsttime" But whenCleary was asked by counsel for the General Counsel on redirect exami-did not hear from Cleary until March and did not beginto look into the matter until then. Since I believe thatCleary initiated the grievance on December 17, and sinceI see no reason to reject Bradley's testimony that he didnothing aboutituntilMarch, despite Cleary's testimonythat Bradley had told him in January that he was "stilllooking into it," I must conclude that the evidence indi-cates that Bradley consciously chose to neglect Cleary'scomplaint until prodded by Cleary's March 1 unfairlabor practice charge.I think that the General Counsel makes a prima faciecase by showing that Cleary filed the grievance in De-cember and was told that Bradley would look into it thefollowing day, and that Cleary calledagain in Januaryand was told that Bradley was still looking into it, whenthis is coupled with Bradley's testimony that he did noth-ing untilMarch. Such inaction strongly smacks of morethan "negligence alone,"Teamsters Local 692,supra, 209NLRB at 448 (1974), and on such a showing, the burdenappropriately passes to the party accused of inaction,who clearly has the only real access to information abouthis efforts, to show that nothing more than simple negli-gence was involved In such a context, Cleary's delay insupplying IGWA with a written statement is irrele-vant .4 8Thus, I would find that IGWA violated its duty of fairrepresentation to Cleary after his December 14 termina-tionFurthermore, on the strength of the cases earliercited, there is no particular reason to conclude thatCleary's grievance was so plainly without merit as to benot remediable.49 However, it does appear that an ad-justment should be made to the normal remedy.InHenry J. Kaiser Co.,supra, 259 NLRB 1, 2 (1981),the Board ordered the respondent union to make the un-fairly represented employee whole for loss of earningssuffered from the date of his discharge until the earlier ofthree occurrences: "Respondent Union secures consider-ation of his grievance by [the employer] and thereafterpursues it in good faith and with due diligence, or Clen-denin is reinstated by [the employer] or obtains substan-nation whether he "also made a call to Mr Bradley in Chicago after youhad given your affidavit here at the Board," Cleary without hesitationindicated that he had done so in the latter part of January,and later gavedetails I did not believe that he was fabricating this testimony48 The Sixth Circuit held inRuzicka v General Motors Corp,649 F 2d1207, 1211, thatunexplained union inaction'which substantially preju-dices a member's grievance could amount to the type of arbitrary con-duct whichevidences unfair representation "49What Cleary was grieving was really two actions the "temporarylayoff" on December I1 and the "permanent layoff" (or discharge) onDecember 14 Had it not been for the first action, the second would nothave occurred The bargainingagreementprovides for layoff byseniori-ty It would appear that as of December 11, most of the employees, likeCleary, would have had a Rainey seniority date of October 1 However,if there had been any employees hired after October 1 (and under Re-spondents'accretionview, anywhere throughout the organization),Cleary would have enjoyed primacy over them in the matter of layoff,the record is silent on this partAs for the "permanent layoff," for purposes of evaluating the griev-ance, it seems doubtful that Cleary on December 14 refused an offer toworka permanent 7 45a in -3 45 p in shift, since he had been working asimilar shift, and the question for an arbitrator would have been whetherRainey was justified in discharging him for refusing a 1-day assignmenton December 14 (which, apparently, management had not even intendedto offerhim until he showed up on that day soliciting work) 288DECISIONSOF NATIONALLABOR RELATIONS BOARDtially equivalent employment." In this case, as indicated,Cleary has already been reinstated by Rainey, in August1982.There is corroborated evidence that in March orApril,Bradley came to Detroit and investigated thegrievance by speaking to Captain Halley, and attemptedat that time to discuss the grievances personally withCleary. That Cleary was eventually reinstated obviouslymeans that Bradley did "secure consideration of[Cleary's] grievance by [Rainey]" and, with the otherevidence of investigation just noted, and his undoubtedcognizance that IGWA was under the backpay gun atthe time, it seems probable that Bradley did "pursue it ingood faith and with due diligence." Given these eventsand inferences, and also considering that, even if IGWAhad fully and timely discharged its duty of fair represen-tation,a certain amount of time would have elapsedbefore Cleary could have been reinstated, 511 some lesserbackpay period than December 11 to August is in order.Iwill recommend that Cleary be made whole for back-pay lost from December 11 to May 15.Two more principal issues remain. One is the com-plaint allegation, earlier discussed, that Rainey may beheld to have violated Section 8(a) by virtue of variousunion derelictions in failing to furnish adequate represen-tation.The only plausible basis for holding Rainey statu-torily liable would be a theory that Rainey conspired ininstalling IGWA as the collective-bargaining representa-tive,with full knowledge that it did not represent a ma-jority of the unit employees In such a case, Raineycould perhaps be held responsible under Section 8(a)(1)and (3) for the statutory violations committed by its co-conspirator or agent But while there is ground for awell-founded suspicion of such a knowing conspiracy,the evidence does not quite demonstrate it.Ihave found that there is sufficient evidence to war-rant an inference that the Union did not represent a ma-jority of the employees, either because it never obtainedauthorizations from a majority or because, if it did, thoseauthorizations may have been infected and poisoned bythe dues-deductions forms furnished by Rainey to appli-cants even before its operation had begun and accompa-nying statements made by Rainey's agents. But I cannotfurther infer from this that, when Rainey contractedwith IGWA, it knew with certainty that IGWA did notrepresent an uncoerced majority.51 There is reason tobelieve, as discussed above, that Rainey desired IGWAto represent its Michigan employees. There is, however,an unbridged gap between that inference and the conclu-sion that Raineyknewthat IGWA did not represent anemployee majority.5250 SeeBowen v Postal Service,103 S Ct 588 (1983)5 1The Supreme Court held inLadies Garment W o r k e r s (Bernhard-Alt-mann) v NLRB,supra, 366 U S 731 (1961), that an employer may vio-late Sec 8(a)(2) even though there is no reason to suppose that its recog-nition of a minority union was in bad faith Thus, an employer recognizesa union at his peril, and may be held to violate the Act "without regardtowhether management was aware of the conduct" which has taintedthe union's asserted majority statusDepartment Store Food Corp,supra,172 NLRB at 1207-0852As a practical matter, parenthetically, one wonders how the tradi-tional cease-and-desist order and posted notices to employees would re-flect the requested conclusions something like, Rainey will cease anddesist from "allowing unions which it has recognized and which it knowsFor the same reason, I find inadequate support for theGeneralCounsel's related proposal that Rainey be heldjointly and severally liable for remedying the 8(b)(1)(A)violations found,Were theremore evidence ofscienteron Rainey's part, I would be otherwise inclined. I do be-lieve, however, that there is merit in the General Coun-sel's alternative contention that Rainey be held secondar-ily liable for losses suffered by the employees.The employees were the innocents here, and they in-curred losses as a result of the illegal recognition ex-tended by Raineydues and initation fees, cer-tainly;steady employmentfor Cleary,lunch period payand firing rangepay forMekoliavitch,perhaps IGWAreceived the dues and fees and was principally responsi-ble for the failure to grieve the three matters properly,and it is appropriate that reparations should first besought from that source.But in the eventthat IGWA isunable to make good on the amounts involved,the em-ployees should not be left uncompensated.Rather, theyshould be permitted recourse to Rainey,without whoseunlawful(at best, careless) cooperation the Union wouldnot have achieved representative status Rainey shouldthus be held secondarily liable for all such damages flow-ing from its illegal recognition.Cf.Alberici-Fruin-Colnon,226 NLRB 1315,1316 fn.11 (1976)Finally, I am not in sympathy with the complaint alle-gation that Respondent violated Section 8(a)(1) in that,about November 25, Captain Halley "attempted to dis-courage an employee from seeking redress of a grievanceby telling said employee that the Union could be of nohelp and that he was the only one the employee couldtalk to."JoyceHaynes testified that when she spoke toCaptain Halley in late November about the possibility offiling a grievance regarding vacation allowance, he re-plied that "it wouldn'tdo any good,we didn't have anyrepresentation."The replywas truthful,as the GeneralCounsel went to such efforts to establish here, and Icannot understand why the General Counsel has includ-ed an allegation so much at odds with the remainder ofitscase. I do not detect a violation of Section 7 rightswhen a supervisor tells an employee that it "wouldn't doany good"to file a grievance with a union which is notsupported by the employees,whichisnot entitled in thefirst place to the recognition given to it, and which is noteven attempting to act as a bargaining representativeshould(as the employee herself,a Charging Party here,fully understood).CONCLUSIONS OF LAW1.Respondent Rainey is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.Respondent IGWA is a labor organization withinthe meaning of Section 2(5) of the Act.3. In September and October 1981, by requiring appli-cants for employment to sign IGWA dues-deductionforms, by recognizing and entering into a collective-bar-do not represent a majority of employees in an appropriatebargainingunit from engaging in breaches of the duty of fair representation owed bysuch unions to such employees?" RAINEY SECURITY AGENCYgaining relationship with Respondent IGWA, which didnot represent an uncoerced majority of its Michigan em-ployees, and by agreeing to and enforcing a union-securi-ty contract clause in such circumstances, RespondentRainey violated Section 8(a)(1), (2), and (3) of the Act4 In September 1981 and thereafter, by accepting rec-ognition and entering into a collective-bargaining rela-tionship respecting Respondent Rainey's Michigan em-ployees at a time when it did not represent an uncoercedmajority of those employees, and by agreeing to and en-forcing a union-security contract clause in such circum-stances,Respondent IGWA violated Section 8(b)(1)(A)and (2) of the Act; and during such period, by its grosslynegligent failure to make itself available to employees, toprocess their grievances and to arrange for their properrepresentation, and to satisfy their requests for relevantdocuments,RespondentIGWA violatedSection8(b)(1)(A) of the Act5.The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.6.Force One Security and Investigations, Inc. is not a"joint employer" of Rainey's Michigan employees.7Except as found above, Respondents have not oth-erwise violated the Act as alleged in the complaintTHE REMEDYThe foregoing findings of fact and conclusions of law,of course, require the entry of appropriate remedialorders.Respondents should be ordered to cease and desistfrom engaging in the conduct found unlawful. In addi-tion, as discussed, Respondent IGWA should be requiredto reimburse all employees for dues and initiation feespaid since October 1, 1981, to compensate Brian Clearywith backpay for the period of employment earlier re-ferred to (December 11, 1981-May 15, 1982); to reim-burse Donald Mekoliavitch for his unpaid lunch periodson and after October 1, 1981, and to reimburse Mekolia-vitch for any change in the method of compensation forfiring range duty after October 1, 1981RespondentRainey shall bear secondary liability for such payments.Interest shall be added to the aforesaid reimbursementand compensation in the manner prescribed inFloridaSteel Corp,231 NLRB 651 (1977). 53Finally, notices should be posted so that the employeesmay be made aware of these developments in the presentcases.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed5453 See generallylsisPlumbing Co,138 NLRB 716 (1962)54 If no exceptionsare filed as provided by Sec 102 46of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard andallobjections to them shallbe deemedwaived forallpur-posesORDER289A. Respondent Independent Guards and Watchmen ofAmerica, Chicago,Illinois, itsofficers, agents, and repre-sentatives, shall1.Cease and desist from(a)Accepting recognition from employers, and,execut-ing andgiving effect to collective-bargainingagreements,ata timewhen Respondent Independent Guards andWatchmen of America (IGWA) does not represent anuncoerced majority of employees in an appropriate bar-gaining unit.(b)Agreeingto,maintaining,and enforcinga union-se-curity clause requiring membership in IGWA in the cir-cumstancesset out insubparagraph (a), above.'(c)Maintainingits claim to recognition as the collec-tive-bargaining representative of Respondent Rainey'sMichiganemployeesuntil it has beencertified by the Na-tional Labor Relations Board as the exclusive representa-tive of any such employees(d) Failing to provide fair and adequate representationto employees whom it purports to represent by: (i) fail-ing to timely appoint or elect local representatives toassistemployees in investigating complaints and griev-ances, or to otherwise make its services promptly avail-able to employees; (ii)failingto respond timely to em-ployee complaints, grievances, and requests, including,but not limited to, requests for relevant documents andinformation.(e) In any other mannerrestrainingor coercing em-ployees in the exercise of the rights guaranteed them bySection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Reimburse all Michigan employees of Rainey Secu-rityAgency, Inc., forall initiationfees and dues paid bysuch employees to IGWA pursuant to the collective-bar-gaining agreementamendment executed on October 1,1981, by IGWA and Rainey, reimburse Donald Mekolia-vitch for any uncompensated lunch time and for anychange incompensation for firing range duty since Octo-ber 1, 1981; make Brian Cleary whole for wageslost as aresult of IGWA's failure to timely process his grievance,as provided in the section of this decision entitled "TheRemedy"; and pay all of the foregoing with interest, asprovided in the section of this decision entitled "TheRemedy."(b) Post at its business offices andmeetinghalls copiesof the attached notice marked "Appendix A "55 Copiesof the notice, on forms provided by the Regional Direc-tor for Region 7, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent tos5 If this Order is enforced by a Judgmentof a UnitedStatesCourt ofAppeals,the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Courtof Appeals Enforcing an Order of theNation-alLaborRelations Board " 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDensure that the notices are not altered, defaced, or cov-ered by any other material(c) Furnish the Regional Director for Region 7 signedcopies of the aforesaid notice, in the number designatedby the Regional Director, for posting by Rainey SecurityAgency, Inc , at places where it customarily posts no-tices to' employees of its Michigan locations.(d) Preserve and make available to the Board or itsagentsall records necessary to the implementation of thisOrder.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.B.Respondent Rainey Security Agency, Inc., Chica-go, Illinois, its officers, agents, successors,and assigns,shall1.Cease and desist from(a)Recognizingand bargainingwith IGWA as therepresentative of its Michigan employees for purposes ofcollective bargaining unless and until IGWA has beencertified by the National Labor Relations Board as theexclusive bargaining representative of any of such em-ployees.(b)Giving effect to the October 1, 1981 collective-bar-gainingcontract amendment executed by RespondentsRainey and IGWA and any modification or current ex-tension thereof.(c)Requiring applicants for employment to sign initi-ation fees or dues-deduction forms in favor of IGWA orany other labor organization, whether or not any suchlabor organization is the lawfully recognized collective-bargaining representative of Respondent Rainey's em-ployees; and giving effect to all such forms executed byRespondent Rainey's Michigan employees since Septem-ber 1981; and telling applicants for employment that theymust join a union at a time when no union is or can belawfully recognized.(d)Recognizing and bargaining with IGWA or anyother labor organizationat a time atwhen such labor or-ganizationdoes not represent an uncoerced majority oftended, and discriminating against employees and en-couragingmembership in such labor organization byagreeing to and enforcing a union-security clause requir-ing membership in such a labor organization.(e) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act(a) If necessary, as a secondarily liable party, makewhole the Michigan employees for the initiation fees anddues paid by them and also make whole Brian ClearyandDonaldMekoliavitch for the losses suffered bythem, as set out in the portion of this Order pertaining toRespondent IGWA and in accordance with the sectionof this decision entitled "The Remedy."(b)Preserve and, on request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards,personnel records and reports, and all otherrecords necessary to analyze the amounts of backpay andcompensation due under the terms of this Order.(c) Post at its Michigan locations, in places where suchnotices to employees are customarily posted, copies ofthe attached notice marked "Appendix B."56 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 7, after being signed by the Respondent, shallbe posted immediately upon receipt and maintained for60 consecutive days in conspicuous places. Reasonablesteps shall be taken by the Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother materials.(d) Post at the same places and under the same condi-tions as in the preceding subparagraph signed copies ofRespondent IGWA's notice to members marked "Appen-dix A."(e)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.the employees in the unit as to which recognition is ex-56 See fn 55 above